            Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 1 of 98




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK, STATE OF
 CALIFORNIA, COMMONWEALTH OF
 MASSACHUSETTS, STATE OF
 COLORADO, STATE OF CONNECTICUT,
 STATE OF DELAWARE, DISTRICT OF
 COLUMBIA, STATE OF HAWAII, STATE
 OF ILLINOIS, STATE OF MAINE, STATE
 OF MARYLAND, STATE OF MICHIGAN,
 STATE OF MINNESOTA, STATE OF
 NEVADA, STATE OF NEW JERSEY,
 STATE OF NEW MEXICO, STATE OF
 NORTH CAROLINA, STATE OF
 OREGON, COMMONWEALTH OF                           Civil Action No. 1:20-cv-5583
 PENNSYLVANIA, STATE OF RHODE
 ISLAND, STATE OF VERMONT,                         COMPLAINT FOR DECLARATORY
 COMMONWEALTH OF VIRGINIA, and                     AND INJUNCTIVE RELIEF
 STATE OF WISCONSIN,

                        Plaintiffs,

                 v.

 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES,
 ALEX M. AZAR II, in his official capacity as
 Secretary of Health and Human Services, and
 ROGER SEVERINO, in his official capacity
 as Director of the Office for Civil Rights at
 the United States Department of Health and
 Human Services,

                        Defendants.


                                        INTRODUCTION

       1.       Congress enacted the Patient Protection and Affordable Care Act (“ACA”), Pub.

L. No. 111-148, 124 Stat. 119 (codified at 42 U.S.C. §§ 18001-18122 (2010)), to expand access

to health care, ensure that health services are broadly available in the United States, and address
             Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 2 of 98




significant barriers to health care access caused by inadequate and discriminatory health

insurance coverage.

        2.       The ACA contained a landmark civil rights provision, 42 U.S.C. § 18116

(commonly known as Section 1557), intended to strike at these barriers by prohibiting

discrimination in health care and health insurance. Section 1557 prohibits all health programs

and activities receiving federal financial assistance, including medical providers, health systems,

and health insurers, from discriminating against individuals on the basis of race, color, national

origin, sex, age, or disability. Section 1557 was the first federal civil rights law to

comprehensively prohibit discrimination in health care, complementing existing protections

under other laws, and the first to expressly extend prohibitions on sex discrimination to health

care providers and insurers.

        3.       After the ACA went into effect in 2010, Defendant U.S. Department of Health

and Human Services (“HHS” or the “Department”), confirmed that Section 1557’s statutory

prohibition on discrimination “on the basis of sex” barred, among other things, discrimination

based on gender identity, nonconformity to sex stereotypes, and pregnancy-related conditions.

In 2012, the Director of HHS’s Office for Civil Rights (“OCR”) advised that “Section 1557’s sex

discrimination prohibition extends to claims of discrimination based on gender identity or failure

to conform to stereotypical notions of masculinity or femininity” and that OCR “will accept such

complaints for investigation.”1 In 2014, OCR settled a complaint against Brooklyn Hospital

after the hospital put the complainant, a transgender woman, in a room with a man.

        4.       In 2013, HHS, under its authority to promulgate Section 1557 implementing

regulations, commenced a three-year-long process to codify the statute’s civil rights protections


1
 Letter from HHS OCR Director Leon Rodriguez to Maya Rupert (July 12, 2012), available at
https://hrc.org/files/assets/resources/HHSResponse8612.pdf.

                                                     2
            Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 3 of 98




into HHS’s regulations by issuing a Request for Information Regarding Nondiscrimination in

Certain Health Programs or Activities, 78 Fed. Reg. 46,588 (Aug. 1, 2013) (“2013 RFI”) to

inform the agency’s anticipated rulemaking. That process concluded on May 18, 2016 with the

publication of a Final Rule, Nondiscrimination in Health Programs and Activities, 81 Fed. Reg.

31,376 (codified at 45 C.F.R. § 92) (the “2016 Rule”).

       5.       In the 2016 Rule, HHS recognized “that a fundamental purpose of the ACA is to

ensure that health services are available broadly on a nondiscriminatory basis to individuals

throughout the country,” and that “[e]qual access for all individuals without discrimination is

essential to achieving this goal.” 81 Fed. Reg. 31,444. The rule found that discrimination in the

health care context “can often lead to poor and inadequate health care or health insurance or

other coverage for individuals and exacerbate existing health disparities in underserved

communities,” including causing individuals facing discrimination to avoid seeking care,

resulting in adverse public health outcomes and higher medical costs associated with that

delayed or denied care. Id. HHS also cited substantial evidence of ongoing health care

discrimination—and the related harms to individuals and the public—experienced by transgender

people, women and other individuals seeking reproductive health care or with pregnancy-related

conditions, individuals with limited English proficiency (“LEP”) (“LEP individuals”), and

people with disabilities, and detailed the pervasive, discriminatory barriers to adequate health

care faced by these groups. Id. at 31,459-61.

       6.       To address these barriers and fulfill Section 1557’s antidiscrimination mandate,

the 2016 Rule detailed the obligations of health care providers and insurers with respect to

transgender people, women and individuals seeking reproductive health care, LEP individuals,

and people with disabilities. The 2016 Rule’s key provisions included: (a) clarifying that Section



                                                 3
             Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 4 of 98




1557 broadly applies to all health providers and insurers that receive federal financial assistance,

id. at 31,467 (codified at 45 C.F.R. § 92.4); (b) clarifying that the statute’s prohibition on

discrimination on the basis of sex included discrimination based on gender identity, sex

stereotypes, and pregnancy-related conditions, id.; (c) specifying covered entities’ obligations to

transgender individuals, id. at 31,471-72 (codified at 45 C.F.R. §§ 92.206, 92.207);

(d) establishing detailed language access requirements to ensure nondiscriminatory access to

health services for LEP individuals, id. at 31,410-11 (codified at 45 C.F.R. § 92.201); and

(e) establishing a uniform enforcement scheme for all forms of discrimination prohibited by the

statute, id. at 31,439-40.

        7.       A mere three years later, Defendants promulgated a proposed rule,

Nondiscrimination in Health and Health Education Programs or Activities, 84 Fed. Reg. 27,846

(June 14, 2019) (“2019 NPRM”), that would eviscerate the 2016 Rule and eliminate many of its

core protections. HHS received nearly 200,000 comments to the proposed rule, many opposing

the stark retreat from the 2016 Rule’s protections.

        8.       On June 19, 2020, Defendants published a Final Rule, Nondiscrimination in

Health and Health Education Programs or Activities, Delegation of Authority, 85 Fed. Reg.

37,160 (June 19, 2020) (to amend and be codified at 45 C.F.R. pt. 92) (“2020 Rule” or “Rule”).

The 2020 Rule, by Defendants’ own admission, made only “minor and primarily technical

corrections” to the 2019 NPRM, notwithstanding the substantial number of public comments. 85

Fed. Reg. 37,161. The 2020 Rule arbitrarily and unlawfully strips health care rights statutorily

guaranteed by Section 1557 from transgender people, women and other individuals seeking

reproductive health care or with pregnancy-related conditions, LEP individuals, individuals with

disabilities, and other individuals experiencing discrimination. The Rule, published in the midst



                                                  4
             Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 5 of 98




of the global COVID-19 pandemic, will impose unjustifiable barriers to health care on

vulnerable populations at a time when access to care is as crucial as ever.

        9.       Remarkably, Defendants published the 2020 Rule mere days after the Supreme

Court confirmed, in Bostock v. Clayton County, 140 S. Ct. 1731 (2020), that the prohibition on

sex discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

prohibits discrimination based on sexual orientation or transgender status.2 The Rule ignores

Bostock, redefining discrimination “on the basis of sex” to exclude express regulatory protections

against gender identity discrimination, removing the specific protections for transgender people

contained in the 2016 Rule, and striking the express prohibitions on sexual orientation and

gender identity discrimination from other HHS regulations.

        10.      These changes—coupled with Defendants’ well-established animus towards

transgender people and their health care needs—makes clear that HHS will not abide by its

statutory obligation to enforce Section 1557’s protections for lesbian, gay, bisexual, transgender,

and queer (“LGBTQ”) people. This is one of many actions taken by HHS and other agencies

during the Trump Administration to roll back protections for LGBTQ people.

        11.      The 2020 Rule, without sufficient justification, purports to redefine covered

“health program or activity” to newly exclude many health insurers not “principally engaged in

the business of providing healthcare.” 85 Fed. Reg. 37,244. This redefinition, in conflict with

the statute, arbitrarily and narrowly defines “healthcare” to exclude health insurance, thus

removing many private employer-based plans, Medicare Part B plans, and the Federal Employee

Health Benefits (“FEHB”) program from the Rule’s scope. The Rule also unlawfully excludes

many programs administered by HHS and other federal agencies from the scope of the


2
 This Complaint interchangeably uses the phrases “transgender status” and “gender identity” in referring to the
prohibited forms of discrimination against transgender people for being transgender.

                                                         5
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 6 of 98




regulation’s coverage. This redefinition—which is at odds with the plain language of Section

1557 and the statute’s core purpose of eliminating discrimination by health care providers and

health insurance companies—will reduce express federal protections for all victims of health

care discrimination. By adopting this unduly narrow definition of “health program or activity,”

HHS has unlawfully abdicated its responsibility to enforce the full and proper scope of Section

1557’s statutory protections.

       12.     The 2020 Rule also guts the robust language access provisions of the 2016 Rule,

including eliminating requirements that covered entities notify LEP individuals of their rights

and reducing entities’ obligations to ensure that LEP individuals are afforded appropriate

language access services while seeking and obtaining health care.

       13.     Contrary to its stated purpose of “reduc[ing] confusion,” 85 Fed. Reg. 37,202, the

2020 Rule unnecessarily sows confusion. The Rule deletes the uniform Section 1557

enforcement standards contained in the 2016 Rule, resorting instead to cross-referencing a

complicated and inconsistent hodge-podge of standards in other civil rights statutes.

       14.     The Rule also runs afoul of Section 1557 by creating a broad religious exemption

that has no basis in that statute and that attempts to give religiously-affiliated providers and

insurers license to deny care and coverage for discriminatory reasons, jeopardizing the health and

well-being of individuals for whom a religiously-affiliated health plan or provider may be the

only option.

       15.     Defendants’ unlawful and arbitrary rollback of health care protections will harm

Plaintiffs and their residents. Plaintiffs the State of New York, State of California,

Commonwealth of Massachusetts, State of Colorado, State of Connecticut, State of Delaware,

the District of Columbia, State of Hawaii, State of Illinois, State of Maine, State of Maryland,



                                                  6
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 7 of 98




State of Michigan, State of Minnesota, State of Nevada, State of New Jersey, State of New

Mexico, State of North Carolina, State of Oregon, Commonwealth of Pennsylvania, State of

Rhode Island, State of Vermont, Commonwealth of Virginia, and State of Wisconsin, bring this

action to vacate the 2020 Rule and enjoin its implementation because it is arbitrary, capricious,

an abuse of discretion, and contrary to law, in violation of the Administrative Procedure Act

(“APA”), 5 U.S.C. § 706(2)(A); exceeds Defendants’ statutory jurisdiction, authority, and

limitations in violation of the APA, 5 U.S.C. § 706(2)(C); and violates the equal protection

guarantee of the Fifth Amendment to the United States Constitution.

                                 JURISDICTION AND VENUE

       16.     The Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1346,

and 2201(a). Jurisdiction is also proper under the judicial review provisions of the

Administrative Procedure Act, 5 U.S.C. § 702.

       17.     Declaratory and injunctive relief is sought consistent with 5 U.S.C. §§ 705 and

706, and as authorized in 28 U.S.C. §§ 2201 and 2202.

       18.     Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b)(2) and (e)(1).

Defendants are United States agencies or officers sued in their official capacities. Plaintiff the

State of New York is a resident of this judicial district, and a substantial part of the events or

omissions giving rise to this Complaint occurred and are continuing to occur within this district.

                                             PARTIES

       19.     Plaintiff the State of New York, represented by and through its Attorney General,

is a sovereign state of the United States of America. The Attorney General is New York State’s

chief law enforcement officer and is authorized to pursue this action pursuant to N.Y. Executive

Law § 63.



                                                  7
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 8 of 98




        20.        Plaintiff the State of California, by and through Attorney General Xavier Becerra,

brings this action. The Attorney General is the chief law officer of the State of California and

has the authority to file civil actions in order to protect public rights and interests. Cal. Const.,

art. V, § 13; Cal. Bus. & Prof. Code § 321. This challenge is brought pursuant to the Attorney

General’s independent constitutional, statutory, and common law authority to represent the

public interest.

        21.        Plaintiff the Commonwealth of Massachusetts, represented by and through its

Attorney General, is a sovereign state of the United States of America. The Attorney General is

authorized to pursue this action under Mass. Gen. Laws ch. 12, §§ 3,10.

        22.        Plaintiff the State of Colorado, represented by and through its Attorney General,

Phil Weiser, brings this action. The Attorney General is Colorado’s chief legal representative

and is authorized to pursue this action on behalf of the State under Colo. Rev. Stat. § 24-31-101.

        23.        Plaintiff State of Connecticut, represented by and through its Attorney General,

William Tong, is a sovereign state of the United States of America. The Attorney General brings

this action as the state’s chief civil legal officer under Conn. Gen. Stat. § 3-124 et seq.

        24.        Plaintiff the State of Delaware is a sovereign state of the United States of

America. This action is brought on behalf of the State of Delaware by Attorney General

Kathleen Jennings, the “chief law officer of the State.” Darling Apartment Co. v. Springer, 22

A.2d 397, 403 (Del. 1941). Attorney General Jennings also brings this action on behalf of the

State of Delaware pursuant to her statutory authority. Del. Code Ann. tit. 29, § 2504.

        25.        Plaintiff District of Columbia is a sovereign municipal corporation organized

under the Constitution of the United States. It is empowered to sue and be sued, and it is the

local government for the territory constituting the permanent seat of the federal government.



                                                     8
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 9 of 98




The District is represented by and through its chief legal officer, the Attorney General for the

District of Columbia, Karl A. Racine. The Attorney General has general charge and conduct of

all legal business of the District and all suits initiated by and against the District and is

responsible for upholding the public interest. D.C. Code § 1-301.81.

        26.     Plaintiff the State of Hawaii, represented by and through its Attorney General, is a

sovereign state of the United States of America. Attorney General Clare E. Connors is the chief

legal officer of the State of Hawaii and has authority to appear, personally or by deputy, for the

State of Hawaii in all courts and in all cases, criminal or civil, in which the State may be a party

or be interested. Haw. Rev. Stat. § 28-1. The Department of the Attorney General has the

authority to represent the State in all civil actions in which the State is a party. Haw. Rev. Stat.

§ 26-7. This challenge is brought pursuant to the Attorney General’s constitutional, statutory,

and common law authority. See Haw. Const. art. V, § 6; Haw. Rev. Stat. Chapter 28; Haw. Rev.

Stat. § 26-7.

        27.     Plaintiff the State of Illinois, by and through Attorney General Kwame Raoul, is a

sovereign state of the United States of America. The Attorney General brings this action as the

state’s chief legal officer pursuant to 15 ILCS 205/4.

        28.     Plaintiff, the State of Maine, represented by and through its Attorney General

Aaron M. Frey, is a sovereign state of the United State of America. The Attorney General of

Maine is a constitutional officer with the authority to represent the State of Maine in all matters

and serves as its chief legal officer with general charge, supervision, and direction of the State’s

legal business. Me. Const. art. IX, Sec. 11; Me. Rev. Stat. tit. 5, §§ 191 et seq. The Attorney

General’s powers and duties include acting on behalf of the State and the people of Maine in the

federal courts on matters of public interest. The Attorney General has the authority to file suit to



                                                   9
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 10 of 98




challenge action by the federal government that threatens the public interest and welfare of

Maine residents as a matter of constitutional, statutory, and common law authority.

       29.     Plaintiff the State of Maryland, by and through its Attorney General, Brian E.

Frosh, brings this action. The Attorney General is Maryland’s chief legal officer with general

charge, supervision, and direction of the State’s legal business. The Attorney General’s powers

and duties include acting on behalf of the State and the people of Maryland in the federal courts

on matters of public concern. Under the Constitution of Maryland, and as directed by the

Maryland General Assembly, the Attorney General has the authority to file suit to challenge

action by the federal government that threatens the public interest and welfare of Maryland

residents. Md. Const. art. V, § 3(a)(2); 2017 Md. Laws, Joint Resolution 1.

       30.     Plaintiff State of Michigan, represented by and through Attorney General Dana

Nessel, is a sovereign state of the United States of America. The Attorney General is the State of

Michigan’s chief law enforcement officer and is authorized to pursue this action under Mich.

Comp. Laws § 14.28.

       31.     Plaintiff the State of Minnesota, represented by and through its Attorney General,

is a sovereign state of the United States of America. Attorney General Keith Ellison is the chief

legal officer of the State of Minnesota and his powers and duties include filing lawsuits in federal

court on behalf of the State of Minnesota. Minn. Stat. § 8.01.

       32.     Plaintiff the State of Nevada, represented by and through its Attorney General, is

a sovereign state of the United States of America. Attorney General Aaron D. Ford is the chief

legal officer of the State of Nevada and has the authority to commence actions in federal court to

protect the interests of Nevada. Nev. Rev. Stat. § 228.170. Governor Stephen F. Sisolak is the




                                                10
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 11 of 98




chief executive officer of the State of Nevada. The Governor is responsible for overseeing the

operations of the State and ensuring that its laws are faithfully executed. Nev. Const., art. 5, § 1.

       33.      Plaintiff State of New Jersey is a sovereign state of the United States of

America. This action is being brought on behalf of the State by Attorney General Gurbir S.

Grewal, the State’s chief legal officer. N.J. Stat. Ann. § 52:17A-4(e), (g).

       34.     Plaintiff the State of New Mexico, by and through Attorney General Hector

Balderas, brings this action. The Attorney General is the head of New Mexico’s Department of

Justice, N.M. Stat. Ann, § 8-5-1, and is authorized to prosecute and defend on behalf of the state

when, in his judgment, the interest of the state requires such action. Id. at § 8-5-2.

       35.     Plaintiff the State of North Carolina, represented by and through Attorney General

Joshua H. Stein, is a sovereign state of the United States of America. The Attorney General is

the State of North Carolina’s chief law enforcement officer and brings this challenge pursuant to

his independent constitutional, statutory, and common-law authority.

       36.     Plaintiff the State of Oregon, acting by and through the Attorney General of

Oregon, Ellen F. Rosenblum, is a sovereign state of the United States of America. The Attorney

General is the chief law officer of Oregon and is empowered to bring this action on behalf of the

State of Oregon, the Governor, and the affected state agencies under Or. Rev. Stat. §§ 180.060,

180.210, and 180.220.

       37.     Plaintiff the Commonwealth of Pennsylvania is a sovereign state of the United

States of America. This action is brought on behalf of the Commonwealth by Attorney General

Josh Shapiro, the “chief law officer of the Commonwealth.” Pa. Const. art. IV, § 4.1. Attorney

General Shapiro brings this action on behalf of the Commonwealth pursuant to his statutory

authority. 71 Pa. Stat. § 732-204.



                                                 11
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 12 of 98




       38.     Plaintiff the State of Rhode Island, represented by and through its Attorney

General, is a sovereign state of the United States. Attorney General Peter F. Neronha is the chief

legal advisor to the State of Rhode Island and is authorized to pursue this action pursuant to his

constitutional, statutory, and common law authority. R.I. Const. art. IX § 12, R.I. Gen. Laws

§§ 42-9-1 et. seq.

       39.     Plaintiff the State of Vermont, represented by and through its Attorney General,

Thomas J. Donovan, is a sovereign state in the United States of America. The Attorney General

is the state’s chief law enforcement officer and is authorized to pursue this action pursuant to Vt.

Stat. Ann. tit. 3, §§ 152 and 157.

       40.     Plaintiff the Commonwealth of Virginia, by and through Attorney General Mark

R. Herring, brings this action. The Attorney General is the chief executive officer of the

Department of Law and performs all legal services in civil matters for the Commonwealth. Va.

Const. art. V, § 15; Va. Code Ann. §§ 2.2-500, 2.2-507.

       41.     Plaintiff State of Wisconsin is a sovereign state of the United States of America

and brings this action by and through its Attorney General, Joshua L. Kaul, who is the chief legal

officer of the State of Wisconsin and has the authority to file civil actions to protect Wisconsin’s

rights and interests. See Wis. Stat. § 165.25(1m). The Attorney General’s powers and duties

include appearing for and representing the State, on the governor’s request, “in any court or

before any officer, any cause or matter, civil or criminal, in which the state or the people of this

state may be interested.” Id.

       42.     Plaintiffs are aggrieved by Defendants’ actions and have standing to bring this

action because the 2020 Rule harms their sovereign, quasi-sovereign, economic, and proprietary

interests and will continue to cause injury unless and until the 2020 Rule is vacated.



                                                 12
            Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 13 of 98




        43.     Defendant HHS is a cabinet agency within the executive branch of the United

States government, and is an agency within the meaning of 5 U.S.C. § 552(f). HHS promulgated

the 2020 Rule and is responsible for its enforcement.

        44.     Defendant Alex M. Azar II is the Secretary of HHS and is sued in his official

capacity.

        45.     Defendant Roger Severino is the Director of HHS’s Office for Civil Rights and is

sued in his official capacity.

                                        ALLEGATIONS

I.      STATUTORY BACKGROUND

        46.     The 2020 Rule amends the Department’s regulations implementing two federal

civil rights statutes: Section 1557 of the ACA and Title IX of the Education Amendments of

1972.

        A.      The Affordable Care Act

        47.     The ACA, enacted to expand access to affordable, quality health care and

coverage across the United States, instituted significant changes to the American health care

system. Recognizing that inadequate health insurance coverage was a significant barrier to

health care access, Title I of the ACA (“Title I”) made significant reforms to the private health

insurance market and public insurance programs, including establishing detailed requirements

for qualified health plans and essential health benefits under health insurance plans, as well as

expanding consumer choice through health insurance exchanges, tax credit programs, and other

provisions intended to expand choice and reduce discrimination in health care.

        48.     The ACA’s landmark civil rights provision, Section 1557, was the first federal

law to expressly and comprehensively prohibit discrimination in the American health care



                                                 13
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 14 of 98




system on the basis of race, color, national origin, sex, age, and disability. 42 U.S.C. § 18116.

The law incorporates the protected classifications and enforcement mechanisms from Title VI of

the Civil Rights Act of 1964, 42 U.S.C. § 2000d et seq. (“Title VI”) (race, color, and national

origin); Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681 et seq. (“Title IX”)

(sex); the Age Discrimination Act of 1975, 42 U.S.C. § 6101 et seq. (“Age Act”) (age); and

Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794 (“Section 504”) (disability).

       49.     Under Section 1557,

       an individual shall not, on the ground prohibited under [Title VI, Title IX, the Age
       Act, or Section 504], be excluded from participation in, be denied the benefits of,
       or be subjected to discrimination under, any health program or activity, any part of
       which is receiving Federal financial assistance, including credits, subsidies, or
       contracts of insurance, or under any program or activity that is administered by an
       Executive Agency or any entity established under [Title I] (or amendments),” and
       “[t]he enforcement mechanisms provided for and available under such [Title VI,
       Title IX, Section 504] or such [Age Act] shall apply for purposes of violation of
       this subsection.

42 U.S.C. § 18116(a). Section 1557 expressly applies to “any health program or activity, any

part of which is receiving Federal financial assistance” or is administered by the federal

government. Id.

       50.     The statute authorizes the Secretary of HHS to “promulgate regulations to

implement this section.” Id. § 18116(c).

       51.     A companion provision, Section 1554 of the ACA, 42 U.S.C. § 18114, prohibits

the Secretary of HHS from:

       promulgat[ing] any regulation that—(1) creates unreasonable barriers to the ability
       of individuals to obtain appropriate medical care; (2) impedes timely access to
       health care services; (3) interferes with communications regarding a full range of
       treatment options between the patient and provider; (4) restricts the ability of health
       care providers to provide full disclosure of all relevant information to patients
       making health care decisions; (5) violates the principles of informed consent and
       the ethical standards of health care professionals; or (6) limits the availability of
       health care treatments for the full duration of a patient’s medical needs.

                                                 14
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 15 of 98




       B.      Title IX

       52.     Title IX of the Education Amendments of 1972 provides that “no person in the

United States shall, on the basis of sex, be excluded from participation in, be denied the benefits

of, or be subjected to discrimination under any education program or activity receiving Federal

financial assistance.” 20 U.S.C. § 1681(a).

       53.     Title IX “authorize[s] and direct[s]” each federal department and agency that

provides federal financial assistance to education programs and activities, including HHS, to

promulgate implementing regulations. Id. § 1682.

       54.     Title IX contains several exceptions applicable to educational institutions,

including one exempting educational institutions controlled by religious organizations from

complying with Title IX provisions that are inconsistent with the organization’s religious tenets.

Id. § 1681(a)(1)-(9).

II.    REGULATORY HISTORY

       A.      Following the ACA’s enactment, HHS enforced Section 1557 to protect
               transgender and gender nonconforming people from discrimination by
               health providers and insurers.

       55.     HHS’s OCR has primary administrative enforcement authority over Section 1557.

After Section 1557 went into effect in 2010, OCR began accepting and investigating complaints

of discrimination prohibited by Section 1557 against covered health programs and activities,

including by transgender and gender nonconforming people alleging discrimination based on

sex.

       56.     Even before promulgating the 2016 Rule, HHS interpreted Section 1557’s sex

discrimination prohibition to cover discrimination based on gender identity, gender

nonconformity, and sex stereotypes.



                                                15
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 16 of 98




        57.      HHS’s post-ACA enforcement efforts were consistent with the Department’s

finding that “[i]ndividuals, families and communities that have systematically experienced social

and economic disadvantage face greater obstacles to optimal health, and that “[c]haracteristics

such as race or ethnicity, religion, [socioeconomic status], gender, age, mental health, disability,

sexual orientation or gender identity, geographic location, or other characteristics historically

linked to exclusion or discrimination are known to influence health status.”3 Indeed, in the 2013

RFI, HHS expressly observed that “Section 1557 is consistent with and promotes several of the

Administration’s and Department’s key initiatives that promote health and equal access to health

care.” 78 Fed. Reg. 46,558-59.

        B.       During initial rulemaking, HHS learned of widespread, harmful
                 discrimination against LGBTQ people, women and other individuals seeking
                 reproductive health services and with pregnancy-related conditions, and
                 LEP individuals.

        58.      HHS first commenced Section 1557 rulemaking with the 2013 RFI, which

requested information on: (1) examples and experiences of discrimination in the health care

context on the bases prohibited under Section 1557, including based on gender identity, sex

stereotypes, and pregnancy; (2) the impacts of such discrimination; and (3) other information

relevant to formulating a Section 1557 implementing regulation. 78 Fed. Reg. 46,559-60.

        59.      The 2013 RFI yielded 402 responses, more than half of which were from

transgender individuals sharing their experiences with health care discrimination, as well as

many comments from civil rights organizations, advocacy groups, and medical organizations

providing information and data on the experiences with health care discrimination faced by

transgender people, women, LEP individuals, and others. See Nondiscrimination in Health



3
 HHS Action Plan to Reduce Racial and Ethnic Health Disparities, U.S. Dep’t of Health and Human Servs., 2
(2011) (“Action Plan”), https://minorityhealth hhs.gov/assets/pdf/hhs/HHS_Plan_complete.pdf.

                                                      16
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 17 of 98




Programs and Activities: Notice of Proposed Rulemaking, 80 Fed. Reg. 54,172 (Sept. 8, 2015)

(“2015 NPRM”).

       60.       With respect to the LGBTQ community, the Department obtained information

through the 2013 RFI documenting the widespread discrimination against LGBTQ people by

health care providers, including physical and verbal abuse, outright refusals of care, denials of

insurance coverage for medically necessary services, and other hostile or disparate treatment, as

well as the poorer health outcomes and serious or catastrophic health consequences resulting

from this discrimination.

       61.       Individual LGBTQ commenters shared experiences, including being subjected to

categorical coverage exclusions for gender-confirming health treatments, being subject to

inappropriate and humiliating comments from providers relating to sexual orientation, and being

denied essential medical care simply for being gay, transgender, or intersex. Examples of these

comments, among many like them, included:

                A transgender man had a biopsy indicating that he had breast cancer. Because the

                 attending physician objected to his gender identity, the physician did not inform

                 him of the test results. The patient later learned from a lab technician of his

                 cancer diagnosis, after the cancer had progressed past the point where

                 chemotherapy could effectively treat it.

                A gay man reported: “My doctor knew or thought I was gay. I had to have a

                 proctological exam of my rectum. There was an insurance problem so I went to

                 the insurance office, and was faced with the fact that the doctor said the exam was




                                                  17
            Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 18 of 98




                    necessary because of sexual orientation and because he thought that I liked large

                    items inserted in my rectum. This was totally embarrassing and humiliating.”4

                   A person with XXY chromosomes, who is female, shared that she was required to

                    use a “male” gender marker for treatment and insurance purposes, leading to

                    problems obtaining appropriate care from her doctor. The commenter stated that

                    “trying to use the medical system to effect my personal medical treatment is a

                    nightmare. I should not be required to declare that I am male because I share a

                    genetic signature with a number of identified people who are mostly male, but

                    also include some whom are not male like me. The stigma attached to attaining

                    medical services rendered from these types of regulations show that as they stand

                    now simply asking to be treated in my native gender is in itself a minefield. The

                    only diagnosis the hospitals can use requires me to be male, and has no exceptions

                    for if I am not male.”5

          62.       Commenters responding to the 2013 RFI also documented the rampant

discrimination faced by women and others seeking reproductive health services and with

pregnancy-related conditions (including insurance coverage exclusions and discriminatory

treatment by providers), barriers to effective care faced by LEP individuals denied access to

adequate language assistance services, and widespread discrimination against people with

disabilities. The comments also provided data showing that this pervasive discrimination deters

people from seeking care, including preventative care, due to a fear of experiencing

discrimination, resulting in serious, adverse health consequences.




4
    Available at https://www.regulations.gov/document?D=HHS-OCR-2013-0007-0040.
5
    Available at https://www.regulations.gov/document?D=HHS-OCR-2013-0007-0016.

                                                    18
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 19 of 98




       63.     On September 8, 2015, HHS promulgated its proposed Section 1557

implementing regulations. 80 Fed. Reg. 54,172.

       64.     During the notice and comment period on the 2015 NPRM, HHS received nearly

25,000 comments in response to the proposed rule from individuals, civil rights organizations,

health providers, insurers, and state and local governmental agencies, among others. 81 Fed.

Reg. 31,376. These comments further substantiated the significant, widespread discrimination

faced by LGBTQ people, women and individuals seeking pregnancy-related care, LEP

individuals, and people with disabilities, and the critical need for HHS’s robust enforcement of

Section 1557’s protections on behalf of these groups.

       C.      The 2016 Rule implemented Section 1557 consistent with HHS’s statutory
               mandate to eradicate discriminatory barriers to health care access.

       65.     On May 18, 2016, HHS published the 2016 Rule to implement Section 1557’s

protections. 81 Fed. Reg. 31,376. The rule went into effect on July 18, 2016, with provisions

applicable to health insurance and group benefit design becoming applicable on January 1, 2017,

the first day of the plan year following the rule’s publication. Id.

       66.     The Department stressed that the 2016 Rule was intended to effectuate Section

1557’s broad antidiscrimination mandate and to serve the ACA’s central purpose of

“expand[ing] access to care and coverage and eliminat[ing] barriers to access.” Id. at 31,377.

The 2016 Rule made express factual findings that discrimination within the health care system

contributes to inadequate insurance coverage and poor health outcomes, exacerbates health

disparities in underserved communities, and contributes to the inequitable distribution of health

care resources. Id. at 31,444. It further found that “individuals who have experienced

discrimination in the health care context often postpone or do not seek needed care,” and are




                                                 19
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 20 of 98




denied the ability to obtain health services provided to others, resulting in adverse health effects.

Id.

        67.     Consistent with Section 1557’s general statutory prohibition against

discrimination, the 2016 Rule required that, “[e]xcept as provided in Title I of the ACA, an

individual shall not, on the basis of race, color, national origin, sex, age, or disability, be

excluded from participation in, be denied the benefits of, or otherwise be subjected to

discrimination under any health program or activity to which this part applies,” and set forth

specific prohibitions and exceptions. Id. at 31,469-70 (§ 92.101).

        68.     The 2016 Rule defined a “covered entity” as: “(1) An entity that operates a health

program or activity, any part of which receives Federal financial assistance; (2) An entity

established under Title I of the ACA that administers a health program or activity; and (3) The

Department.” Id. at 31,466 (§ 92.4). The rule defined “health program or activity” as “the

provision or administration of health-related services, health-related insurance coverage, or other

health-related coverage, and the provision of assistance to individuals in obtaining health-related

services or health-related insurance coverage.” Id. at 31,467 (§ 92.4). The rule clarified that,

where an entity is principally engaged in these activities, such as hospitals, group health plans,

health insurers, and nursing or treatment facilities, all of that entity’s operations are subject to

Section 1557. Id.

        69.     Consistent with federal case law, HHS’s own enforcement policies and practices,

and the enforcement policies and practices of other federal agencies, the 2016 Rule defined

discrimination “on the basis of sex” to include, but not be limited to, “discrimination on the basis

of pregnancy, false pregnancy, termination of pregnancy, or recovery therefrom, childbirth or

related medical conditions, sex stereotyping, and gender identity.” Id.; see also id. at 31,387-88.



                                                   20
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 21 of 98




Although the rule stopped short of expressly including sexual orientation discrimination as a

form of sex discrimination, it noted the rapidly evolving law on the question of whether federal

sex discrimination laws prohibited sexual orientation discrimination, and observed that, at

minimum, any LGBTQ person facing discrimination based on nonconformity to sex stereotypes

would be covered by the law. Id. at 31,388-90.

       70.     With respect to health insurance, the 2016 Rule specifically prohibited insurers

from, on the basis of any protected category: denying, limiting, or refusing to issue insurance

plans or policies, denying or limiting coverage, or imposing additional cost sharing or other

limitations on coverage; maintaining discriminatory marketing practices or benefit designs; and

denying or limiting coverage to transgender people both for routine and transition-related health

care. Id. at 31,471-72 (§ 92.207). Recognizing the unique barriers to adequate health care faced

by the transgender community, the 2016 Rule specified that denying or limiting coverage to a

transgender person for “health services that are ordinarily or exclusively available to individuals

of one sex” because of the person’s gender identity, or maintaining categorical exclusions or

limitations on transition-related treatments and services, violates Section 1557’s sex

discrimination prohibition. Id. at 31,471 (§ 92.206).

       71.     The 2016 Rule directed covered entities to provide LEP individuals with

“meaningful access” to their health programs and activities by, inter alia, providing language

assistance services at no cost. Id. at 31,470-71 (§ 92.201). Under the rule, “[a] covered entity

shall take reasonable steps to provide meaningful access to each individual with limited English

proficiency eligible to be served or likely to be encountered in its health programs and

activities.” Id. at 31,470 (§ 92.201(a)). The required language assistance services “must be

provided free of charge, be accurate and timely, and protect the privacy and independence of the



                                                 21
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 22 of 98




individual with limited English proficiency,” which included offering qualified interpreters for

oral communications and qualified translators for written content at no cost to the individual. Id.

(§ 92.201(c)-(d)). The 2016 Rule restricted entities’ ability to rely on family members to provide

translation or interpretation services, and imposed specific requirements for the use of video

remote interpretation services. Id. at 31,470-71 (§ 92.201(e)-(f)).

       72.     The 2016 Rule required covered entities to take appropriate and ongoing steps to

notify beneficiaries, enrollees, applicants, and members of the public of the entity’s Section

1557-compliant nondiscrimination policy, including providing notice that the entity provides the

language access services and auxiliary aids and services for individuals with disabilities required

by the rule, and information on how to obtain those services. Id. at 31,469 (§ 92.8). The rule

further required each entity to make its nondiscrimination notice available in the top 15

languages spoken by LEP individuals in the relevant state or states, include taglines translated

into each of those languages on the entity’s websites and in significant communications, and take

other measures to ensure LEP individuals have notice of their rights. Id. To ease the burden on

covered entities, HHS provided sample nondiscrimination notices and taglines as appendices to

the 2016 Rule, making translated versions of both available for covered entities’ use in 64

languages. Id. at 31,453, 31,472-73.

       73.     The 2016 Rule adopted a uniform legal standard applied to all forms of

discrimination prohibited by Section 1557. This included recognizing the availability of

compensatory damages, associational discrimination claims, and disparate impact claims, as well

as the existence of a private right of action to challenge prohibited discrimination in court. Id. at

31,472 (§ 92.301); see also id. at 31,439-40. As explained in the 2015 NPRM, HHS intended

this approach to avoid inconsistent application of the enforcement mechanisms in the statutes



                                                 22
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 23 of 98




incorporated by Section 1557, and “to simplify and make uniform, consistent, and easy to

understand the various nondiscrimination requirements and rights available under Section 1557,

as appropriate.” 80 Fed. Reg. 54,194.

       74.     HHS declined to incorporate Title IX’s various exceptions into the 2016 Rule,

correctly finding that those exceptions apply specifically to educational institutions and are

inapposite to the health care context. 2016 Rule at 31,380; see 20 U.S.C. 1681(a)(1)-(9). This

included declining to incorporate Title IX’s blanket religious exemption allowing religious

schools to claim exemption from specific Title IX provisions that conflict with the school’s

religious tenets. See 20 U.S.C. § 1681(a)(3); 34 C.F.R. § 106.12. As HHS explained, Section

1557 itself contains no religious exemption and, unlike religious schools where attendance is a

matter of choice, patients needing health care often have no choice but to obtain health care and

coverage from religiously-affiliated entities. 81 Fed. Reg. 31,380. Thus, HHS determined that a

blanket religious exemption in the health care context “could result in a denial or delay in the

provision of health care to individuals and in discouraging individuals from seeking necessary

care, with serious, and in some cases, life-threatening results.” Id. The Department explained

that other protections for religious entities under federal law would still be available to

religiously-affiliated entities in the absence of a blanket exemption. Id.

       75.     In promulgating the 2016 Rule, HHS carefully weighed a variety of expected

costs and benefits of the rule’s requirements. 81 Fed. Reg. 31,444-65. The 2016 Rule identified

costs associated with complying with Section 1557’s sex discrimination prohibition (including

the specific requirements pertaining to health care for transgender people) and with the rule’s

language access and notice requirements. Id. at 31,446-59. The rule noted that HHS intended to

minimize the cost impact of the notice requirements by providing sample, translated notices and



                                                 23
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 24 of 98




taglines for entities’ use. Id. at 31,453. HHS determined that, based on the evidence gathered,

the costs associated with the rule’s requirements would be offset by the public health benefits

associated with individuals’ ability to access health care free from discrimination. Id. at 31,459-

62.

       76.     For example, the Department cited research showing that LEP individuals with

access to adequate language assistance services “experience treatment-related benefits, such as

enhanced understanding of physician instruction, shared decision-making, provision of informed

consent, adherence with medication regimes, preventive testing, appointment attendance, and

follow-up compliance,” and that providers also benefit by the ability to “more confidently make

diagnoses, prescribe medications, reach treatment decisions, and ensure that treatment plans are

understood by patients.” Id. at 31,459.

       77.     The Department also cited research demonstrating the health benefits to women

and transgender people that would likely accrue from the specific sex discrimination protections

articulated in the rule. Id. at 31,460. The Department noted, for example, that transgender

people are frequently deterred from seeking care because of discrimination they have faced,

resulting in negative health consequences and costs associated with untreated or inadequately

treated conditions. Id. It projected that the rule “would result in more women and transgender

individuals obtaining coverage and accessing health services,” reducing health disparities and

uncompensated care costs to the government. Id. at 31,460-61.

III.   DEFENDANTS INITIATED THE 2019 RULEMAKING WITH THE PURPOSE
       OF UNDERMINING SECTION 1557’S PROTECTIONS

       78.     On June 14, 2019—just three years after the 2016 Rule was published and less

than three years after that rule took effect—Defendants issued the 2019 NPRM, in which they

proposed erasing or reversing many of the 2016 Rule’s core protections. 84 Fed. Reg. 27,846.

                                                24
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 25 of 98




       79.     The 2019 NPRM proposed eliminating the definition of “on the basis of sex,”

thereby removing express protections based on sex stereotyping, gender identity, and pregnancy-

related conditions; redefining “health program or activity” to newly exclude many private

insurers, the FEHB program, Medicaid Part B plans, and many HHS-administered programs

from the regulation’s reach; weakening the 2016 Rule’s language access requirements, including

eliminating notice and tagline requirements meant to notify LEP individuals of their rights;

eliminating the uniform legal standard for violations of Section 1557; and adding a blanket

religious exemption not contained in or authorized by the Section 1557 statute. The 2019 NPRM

also proposed “conforming” amendments to HHS’s Title IX regulations and several unrelated

regulations for grant-making programs run by the Center for Medicare and Medicaid Services.

Id. at 27,850-51, 27,856, 27,860, 27,865, 27,868, 27,869-70, 27,870-71, 27,883-84.

       80.     The 2019 NPRM relied heavily on one district court case, Franciscan Alliance,

Inc. v. Burwell, 227 F. Supp. 3d 660 (N.D. Tex. 2016), to justify the removal of the express

gender identity protections contained in the Rule. 84 Fed. Reg. 27,848 n.10. The 2019 NPRM

ignored that, in the years since the 2016 Rule was promulgated, most federal courts to consider

the question had reached the contrary view, interpreting Section 1557 to prohibit discrimination

against transgender people. And, while HHS acknowledged that the questions of whether gender

identity and sexual orientation discrimination prohibited by federal sex discrimination laws

would likely be resolved by the Supreme Court in the coming term, 84 Fed. Reg. 27,855, the

Department nevertheless proceeded with rulemaking without the benefit of the Supreme Court’s

decision in Bostock.

       81.     During the notice and comment period, HHS received an outpouring of comments

opposing the massive rewrite of its Section 1557 implementing regulations. HHS received



                                               25
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 26 of 98




198,845 comments in response to the 2019 NPRM from individuals, civil rights groups, medical

and public health organizations, scholars, members of Congress, state and local agencies, health

care providers, individuals, and others. As with the earlier comment periods for the 2013 RFI

and 2015 NPRM, thousands of comments opposing the 2019 NPRM described the widespread

discrimination against transgender individuals, other LGBTQ people, women and other

individuals seeking reproductive health care or with pregnancy-related conditions, LEP

individuals, individuals with disabilities, and others, and described the necessity for the robust

protections contained in the 2016 regulations.

        82.      A coalition of 22 state attorneys general, joined by many of the Plaintiffs to this

suit, opposed the rule, as did many of Plaintiffs’ individual state agencies.6

        83.      As the COVID-19 pandemic worsened in the United States this spring, on April

30, 2020, a similar coalition of 26 state attorneys general urged Defendants to either withdraw

the proposed rule or suspend rulemaking during the pandemic.7 That letter cited data showing

that the pandemic was exacerbating health disparities, particularly in communities of color and

immigrant communities, and that Section 1557’s robust nondiscrimination protections were more

critical than ever to protect members of vulnerable groups from being denied adequate care

during this unprecedented public health crisis.8 The letter warned that the publication of a final

rule under these circumstances would unnecessarily burden health care providers and that, “[b]y

removing critically important protections to help ensure that disproportionately impacted




6
  Available at https://www.regulations.gov/document?D=HHS-OCR-2019-0007-142194.
7
  See Letter from Attorney General Xavier Becerra to Secretary Alex Azar (Apr. 30, 2020),
https://oag.ca.gov/news/press-releases/attorneys-general-becerra-and-healey-urge-hhs-not-finalize-rule-would-
permit.
8
  Id.


                                                        26
           Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 27 of 98




communities get the care that they need, the Rule would undermine this crucial work and could

prove deadly.”9

          84.   Nevertheless, Defendants issued a pre-publication version of the 2020 Rule on

June 12, 2020, making only insignificant changes to the proposed rule. Three days later, on June

15, 2020, the Supreme Court issued the Bostock decision, ruling that the prohibition on

discrimination on the basis of sex under Title VII—and, by extension, the other federal statutes

prohibiting sex discrimination, including Section 1557—necessarily encompassed discrimination

based on transgender status and sexual orientation. 140 S. Ct. at 1737. Bostock eviscerated a

central premise of the 2020 Rule by confirming that federal sex discrimination prohibitions cover

discrimination against someone for being LGBTQ. Id. Undeterred, however, Defendants

proceeded to publish the Rule, unchanged, in the Federal Register on June 19, 2020.

IV.       THE 2020 RULE IS ARBITRARY, CAPRICIOUS, AND CONTRARY TO LAW

          85.   The 2020 Rule fails to properly account for Bostock or the overwhelming weight

of case law interpreting Section 1557, the immense evidence before HHS describing the myriad

ways in which the proposed Rule will violate Section 1557 and frustrate the ACA’s

antidiscrimination mandate, and the substantial evidence that the Rule will harm LGBTQ people,

women and other individuals seeking reproductive health care or with pregnancy-related

conditions, LEP individuals, and other individuals experiencing discrimination that ACA and

Section 1557 are intended to protect.

          86.   Specifically, the 2020 Rule:

                a. strips HHS’s Section 1557 regulations of the express protections against

                   discrimination based on gender identity, sex stereotypes, and pregnancy-



9
    Id.

                                                27
Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 28 of 98




       related conditions by (1) removing the definition of “on the basis of sex” in 45

       C.F.R. § 92.4 that clarified that these are all forms of prohibited sex

       discrimination, and repeating scores of times throughout the Rule’s preamble

       the Department’s legally and factually flawed position that discrimination “on

       the basis of sex” does not include discrimination against transgender people,

       id. at 37,168, 37,177-80, 37,183-97; and (2) deleting the specific prohibitions

       on discriminatory treatment of transgender people contained in §§ 92.206-207

       of the 2016 regulations, including the prohibition on categorical coverage

       exclusions on transition-related care and the requirement that “a covered

       entity shall treat individuals consistent with their gender identity;”

    b. redefines “health program and activity” to newly exclude HHS programs not

       established under the ACA and health insurers not “principally engaged” in

       providing health treatments and services (except with respect to those

       insurers’ plans on the marketplace or that directly receive federal funding)

       from the regulation’s scope, id. at 37,244-45 (§ 92.3);

    c. guts the 2016 Rule’s detailed language access requirements, including

       deleting the notice and tagline requirements, removing the sample

       nondiscrimination notices and taglines contained in the 2016 Rule, and giving

       covered entities broad discretion to decide for themselves whether to provide

       language access services at all based on a lenient four-factor test that fails to

       account for individualized language needs of LEP individuals, id. at 37,245-

       46 (§ 92.101);




                                     28
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 29 of 98




               d. adopts broad religious exemptions not authorized by Section 1557’s statutory

                   language, effectively permitting religiously-affiliated providers and insurers to

                   limit or deny care and coverage to patients and consumers for discriminatory

                   reasons, id. at 37,205, 37,207-08;

               e. removes the 2016 Rule’s uniform enforcement standard and adopts a

                   fractured, piecemeal approach with different enforcement mechanisms for

                   different protected classes, id. at 37,162;

               f. amends HHS’s Title IX implementing regulations to incorporate religious

                   exemptions broader than those required by Title IX, deleting the specific

                   prohibition on “[a]iding or perpetuating discrimination against any person by

                   providing significant assistance to any agency, organization, or person which

                   discriminates on the basis of sex in providing any aid, benefit or service to

                   students or employees;” id. at 37,207-08, and

               g. strikes existing express prohibitions on sexual orientation and gender identity

                   discrimination from grant program requirements for managed care programs

                   and the Programs for All-Inclusive Care for the Elderly (“PACE”) program,

                   which are wholly unrelated to Section 1557 or the ACA. Id. at 37,218-19.

       87.     In rolling back these protections, the Department did not attempt to rebut its

earlier factual findings showing the pervasiveness of discrimination and health barriers to

transgender people, women and others seeking reproductive health care, LEP individuals, and

members of other protected groups, nor could it, as the administrative records developed through

the 2013 RFI, 2015 NPRM, and 2019 NPRM demonstrate the significant and ongoing barriers to

health care imposed by discrimination by health care providers and health insurers. Unlike the



                                                 29
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 30 of 98




2016 Rule, which properly considered the public health costs of delayed or denied care resulting

from discrimination in its cost-benefit analysis, the Department’s regulatory impact analysis in

the 2020 Rule was silent on adverse public health effects, and the related costs to individuals,

state and local governments, providers, and insurers, rendering the cost-benefit analysis

fundamentally flawed and unreliable.

       88.     The 2020 Rule’s amendments to the existing Section 1557 regulations,

individually and collectively, violate Section 1554 of the ACA, 42 U.S.C. § 18114, because they

create unreasonable barriers to care, impede timely access to health care services, and limit the

availability of health care treatments. Moreover, the Rule’s language access provisions interfere

with communications regarding a full range of treatment options between LEP patients and their

providers, and restrict the ability of health care providers to provide full disclosure of all relevant

information to LEP patients making health care decisions.

       A.      The 2020 Rule’s elimination of express sex discrimination protections for
               transgender people and individuals with pregnancy-related conditions is
               arbitrary, capricious, and contrary to law.

       89.     The 2020 Rule’s removal of the definition of “on the basis of sex” from HHS’s

Section 1557 regulations, which removes gender identity, sex stereotyping, and pregnancy-

related conditions as forms of expressly prohibited sex discrimination, is contrary to law because

it conflicts with well-established judicial interpretations of Section 1557 and other federal civil

rights laws prohibiting discrimination on the basis of sex, including the Supreme Court’s recent

decision in Bostock holding that discrimination based on transgender status or sexual orientation

is discrimination on the basis of sex. The Rule is also arbitrary and capricious because it

disregards Bostock and the weight of applicable federal case law holding that prohibited




                                                  30
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 31 of 98




discrimination on the basis of sex includes discrimination based on sex stereotypes, gender

identity, sexual orientation, and pregnancy-related conditions.

       90.     Section 1557 incorporates Title IX’s prohibition on discrimination “on the basis

of sex,” and that prohibition must therefore be construed consistently with Title IX. The

Supreme Court has consistently recognized that Title IX must be construed expansively to

“accord it a sweep as broad as its language,” North Haven Board of Education v. Bell, 456 U.S.

512, 521 (1982), and, therefore “covers a wide range of intentional unequal treatment” on the

basis of sex, Jackson v. Birmingham Board of Education, 544 U.S. 167, 175 (2005).

Accordingly, Section 1557 contains similarly broad protections against the various forms of

discrimination “on the ground prohibited under” Title IX, i.e., on the basis of sex, in the health

care context. 42 U.S.C. § 18116(a).

       91.     The Supreme Court’s 1989 decision in Price Waterhouse v. Hopkins, 490 U.S.

228 (1989), established that Title VII prohibits discrimination based on sex stereotypes. Since

then, federal courts have consistently interpreted other federal laws prohibiting sex

discrimination, including Title IX and Section 1557, to similarly prohibit discrimination based on

sex stereotypes. The 2020 Rule’s removal of the express prohibition on sex stereotyping as a

form of prohibited discrimination conflicts with this well-established case law.

       92.     Even before the Supreme Court’s June 15, 2020 decision in Bostock confirming

that federal sex discrimination protections forbid discrimination against LGBTQ people based on

gender identity, transgender status, sexual orientation, or sex stereotyping, numerous federal

appeals courts had already held that LGBTQ people were protected against discrimination on

these bases. See, e.g., Zarda v. Altitude Express, Inc., 883 F.3d 100, 131-32 (2d Cir. 2018) (en

banc) (sexual orientation discrimination is a form of sex discrimination under Title VII), aff’d



                                                 31
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 32 of 98




sub nom., Bostock, 140 S. Ct. at 1754; Hively v. Ivy Tech Cmty. Coll. of Ind., 853 F.3d 339, 351-

52 (7th Cir. 2017) (en banc) (same); EEOC v. R.G. & G.R. Harris Funeral Homes, Inc., 884 F.3d

560, 574-75 (6th Cir. 2018) (discrimination against transgender employee based on sex

stereotypes and transgender status violated Title VII), aff’d sub nom., Bostock, 140 S. Ct. at

1754; Whitaker v. Kenosha Unified Sch. Dist. No. 1 Bd. of Educ., 858 F.3d 1034, 1049-50, 1054

(7th Cir. 2017) (discrimination against transgender student was sex discrimination in violation of

Title IX and the Fourteenth Amendment’s Equal Protection Clause); Dodds v. U.S. Dep’t of

Educ., 845 F.3d 217, 222 (6th Cir. 2016) (transgender girl denied access to girls’ restroom likely

to succeed on Title IX claim); Glenn v. Brumby, 663 F.3d 1312, 1321 (11th Cir. 2011)

(discrimination against transgender employee, which violated Fourteenth Amendment’s Equal

Protection Clause, would also violate Title VII); Barnes v. City of Cincinnati, 401 F.3d 729, 740-

41 (6th Cir. 2005) (transgender employee stated Title VII claim under sex stereotyping theory);

Smith v. City of Salem, 378 F.3d 566, 572 (6th Cir. 2004) (same); Schwenk v. Hartford, 204 F.3d

1187, 1200-02 (9th Cir. 2000) (transgender plaintiff stated sex discrimination claim under

Gender Motivated Violence Act); Rosa v. Park W. Bank & Tr. Co., 214 F.3d 213, 216 (1st Cir.

2000) (transgender customer stated sex discrimination claim under Equal Credit Opportunity

Act).

        93.    Consistent with this precedent, federal district courts have consistently interpreted

Section 1557 to prohibit health care discrimination against transgender people. See Flack v. Wis.

Dep’t of Health Servs., 395 F. Supp. 3d 1001, 1014-22 (W.D. Wis. 2019) (holding state

Medicaid program’s categorical exclusion on gender-confirming treatments and services violated

Section 1557, the Medicaid Act, and the Fourteenth Amendment’s Equal Protection Clause, and

permanently enjoining the exclusion); Boyden v. Conlin, 341 F. Supp. 3d 979, 997, 1002-03



                                                32
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 33 of 98




(W.D. Wis. 2018) (holding similar exclusion under state employee health plan violated Section

1557, Title VII, and the Equal Protection Clause); Tovar v. Essentia Health, 342 F. Supp. 3d

947, 953 (D. Minn. 2018) (finding that “Section 1557 . . . prohibits discrimination on the basis

of gender identity.”); Prescott v. Rady Children’s Hosp.-San Diego, 265 F. Supp. 3d 1090, 1099

(S.D. Cal. 2017) (recognizing that “discrimination on the basis of transgender identity is

discrimination on the basis of sex” cognizable under Section 1557).

       94.     Defendants, in promulgating the 2020 Rule, ignored or discounted this case law—

the reasoning of which was validated by the Supreme Court’s decision in Bostock. Instead,

Defendants relied on: decisions from the Franciscan Alliance case in the Northern District of

Texas adopting a contrary interpretation (now abrogated by Bostock), Franciscan All., Inc. v.

Burwell, 227 F. Supp. 3d 660 (N.D. Tex. 2016), Franciscan All., Inc. v. Azar, 414 F. Supp. 3d

928 (N.D. Tex. 2019); dissenting opinions from circuit cases concluding that federal sex

discrimination laws prohibit sexual orientation and gender identity discrimination; and the

Department of Justice’s since-rejected arguments contained in Supreme Court briefing in

Bostock. See 85 Fed. Reg. 37,179 n.83, 37,194 n. 201. HHS’s flawed legal analysis was

unsupportable at the time the Rule was promulgated. But even if this legal authority had been

sufficient when the 2019 NPRM was published—which it was not—none of this analysis

survives Bostock. The 2020 Rule’s continued reliance on this authority for its revisions is

arbitrary, capricious, and contrary to law.

       95.     In the 2019 NPRM, the Department recognized “the likelihood that the Supreme

Court will be addressing the issue in the near future” of whether federal sex discrimination

statutes prohibit discrimination on the basis of transgender status and sexual orientation, and that

the expected decision in Bostock and its companion cases “will likely have ramifications for the



                                                 33
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 34 of 98




definition of ‘sex’” under Section 1557. 84 Fed. Reg. 27,855, 27,857. Yet, when Bostock

ultimately contradicted their favored position, Defendants promulgated the Rule anyway, without

altering their entirely rebuked theory that sex discrimination protections are only based on an

alleged “biological binary of male and female,” 85 Fed. Reg. 37,178, n.74, or otherwise

attempting to explain how the purported legal justifications for the Rule survived Bostock. The

Department’s decision to do so was arbitrary, capricious, and contrary to law.

       96.     Gender identity is an innate, internal sense of one’s sex—i.e., being male, female,

or nonbinary—and is a basic, immutable part of every person’s core identity. Transgender

people have a gender identity that is different than the sex they were assigned at birth. The 2020

Rule’s removal of the mandate that covered entities treat transgender people consistent with their

gender identity—and its elimination of the express prohibition on discriminatory insurance

coverage policies (including categorical exclusions or limitations on transition-related treatments

and services)—arbitrarily and capriciously disregards the strong record evidence that failing to

respect transgender people’s gender identity in health care settings is discriminatory, harmful,

and increases the likelihood that they will experience delay or denial of necessary care.

Defendants’ failure to properly consider the harms to transgender people’s health and well-being

was arbitrary and capricious.

       97.     In addition, the 2020 Rule’s removal of pregnancy-related conditions as

recognized forms of sex discrimination was arbitrary, capricious, and contrary to law because it

failed to account for, and is at odds with, settled case law holding that unlawful discrimination on

the basis of sex includes discrimination based on pregnancy status. See UAW v. Johnson

Controls, Inc., 499 U.S. 187, 198-99 (1991); Newport News Shipbuilding & Dry Dock Co. v.




                                                34
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 35 of 98




EEOC, 462 U.S. 669, 684 (1983); DeMarco v. CooperVision, Inc., 369 F. App’x 254, 255 (2d

Cir. 2010).

       98.     The 2020 Rule’s removal of specific requirements for equal access to health care

programs and specific prohibitions against discrimination on the basis of sex in health insurance

coverage and benefit design is also arbitrary, capricious, and not in accordance with law. See 85

Fed. Reg. 37,183-201 (discussing 2016 Rule provisions codified at 45 C.F.R. §§ 92.206, 92.207).

Elimination of the 2016 Rule’s explicit prohibition on discriminatory insurance plan benefit

design, codified at 45 C.F.R. § 92.207, conflicts with the ACA and will hurt patients. See 85

Fed. Reg. 37,176-177. It will allow insurers to discriminate in benefit design by, for example,

meeting the minimum requirements necessary to be certified, but shaping the plan so that all of

the benefits necessary to treat certain conditions are placed in the highest cost-sharing tier.

       B.      The 2020 Rule’s exclusion from the Rule’s scope of health insurers not
               “principally engaged in the business” of providing health treatments and
               services, as well as many HHS-administered programs, is arbitrary,
               capricious, and contrary to law.

       99.     The statutory text of Section 1557 unambiguously provides that Section 1557’s

prohibitions apply to “any health program or activity, any part of which is receiving Federal

financial assistance, including credits, subsidies, or contracts of insurance, or under any program

or activity that is administered by an Executive Agency or any entity established under this title

(or amendments).” 42 U.S.C. § 18116(a) (emphases added). By these express terms—which are

consistent with the central objective of the ACA to combat discrimination in both the provision

of health care services and health insurance—the law applies to all of the operations of health

providers, health systems, insurance companies, state and local agencies, and other covered

entities that receive any federal financial assistance.




                                                  35
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 36 of 98




       100.    The 2020 Rule dramatically narrows the scope of entities covered under Section

1557 in two ways, both in direct contravention of the plain text of the statute. In so doing, the

2020 Rule arbitrarily and capriciously undermines the purpose of the ACA, namely, to increase

access to quality, affordable care in a nondiscriminatory manner.

       101.    First, the Rule purports to limit Section 1557’s reach only to HHS programs

established under Title I of the ACA, and not to other HHS programs or health programs or

activities administered by other federal agencies. 85 Fed. Reg. 37,170. This limitation is

contrary to Section 1557’s plain text, which applies Section 1557 to “any program or activity that

is administered by an Executive Agency or any entity established under this title,” 42 U.S.C.

§ 18116(a) (emphases added). Defendants turn Section 1557’s text on its head by attempting to

exclude from Section 1557’s scope all health programs or activities administered by HHS and

other executive agencies except for those programs established by HHS under Title I of the

ACA. This erroneous construction is arbitrary, capricious, and contrary to Section 1557’s

mandate.

       102.    Second, the 2020 Rule purports to exclude the operations of entities not

“principally engaged in the business of healthcare,” narrowly and arbitrarily defining

“healthcare” to exclude the provision of health insurance. 85 Fed. Reg. 37,244-45 (§ 91.2(b)-(c).

As the plain text of the statute and the 2016 Rule explain, Section 1557 applies to all of the

operations of any health insurer and other health programs and activities, if some part of that

insurer’s operations received federal financial assistance or if that insurer offered a plan on an

exchange. 42 U.S.C. § 18116(a); 81 Fed. Reg. 31,430-31. For example, if a health insurer

offered an insurance plan on an exchange, Section 1557’s protections apply to all of the insurer’s

other plans and products, such as private employer-based health plans. Now, under the 2020



                                                 36
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 37 of 98




Rule, any individual not on a marketplace plan or plan that receives federal financial assistance

experiencing discrimination on any prohibited basis will be unable to challenge that

discrimination through OCR’s administrative enforcement process.

       103.     This redefinition impermissibly narrows the broad definition of “covered entity”

contained in the statute itself; improperly attempts to rewrite the statute by replacing the word

“health” with “healthcare;” arbitrarily defines “healthcare” to exclude health insurance; and, by

excluding many insurance beneficiaries from Section 1557’s protections, frustrates the ACA’s

antidiscrimination mandate and central purpose of expanding nondiscriminatory access to health

services and insurance. Contrary to Section 1557’s statutory mandate, the Rule will wrongfully

exclude private insurers, the FEHB program, and Medicare Part B plans, among others, from the

Rule’s scope.

       104.     For these reasons, the 2020 Rule’s redefinition of covered “health program or

activity” and the purported limitations on Section 1557’s scope resulting from that redefinition,

are arbitrary, capricious, and contrary to law.

       C.       The 2020 Rule’s elimination of critical language access protections is
                arbitrary, capricious, and contrary to law.

       105.     Section 1557 incorporates Title VI’s prohibition on national origin discrimination,

42 U.S.C. § 2000d, under which federal funding recipients are obligated to provide meaningful

access to their programs to LEP individuals. See Lau v. Nichols, 414 U.S. 563, 568-59 (1974).

       106.     To effectuate Section 1557’s prohibition on national origin discrimination, and

recognizing the systemic barriers to health care faced by LEP individuals, the 2016 Rule

contained strong protections intended “to provide meaningful access to each individual with

limited English proficiency eligible to be served or likely to be encountered in [a covered

entity’s] health programs and activities.” 81 Fed. Reg. 31,470 (§ 92.201(a)) (emphasis added).

                                                  37
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 38 of 98




The 2016 Rule’s focus on providing meaningful language access to individuals was consistent

with Section 1557’s prohibition on discrimination against “an individual,” 42 U.S.C. § 18116(a),

not on LEP individuals as a group. The 2016 Rule provided that language assistance services

“must be provided free of charge, be accurate and timely, and protect the privacy and

independence of the individual with limited English proficiency.” 81 Fed. Reg. 31,470

(§ 92.201(c)).

        107.     To determine covered entities’ compliance with Section 1557, the 2016 Rule

established standards by which HHS could determine whether an individual was provided

meaningful access to a health program or activity through adequate language assistance services,

using a two-part inquiry. 81 Fed. Reg. 31,470 (§ 92.201(b)). This inquiry required HHS to:

“(1) [e]valuate, and give substantial weight to, the nature and importance of the health program

or activity and the particular communication at issue, to the individual with limited English

proficiency; and (2) [t]ake into account other relevant factors, including whether a covered entity

has developed and implemented an effective written language access plan, that is appropriate to

its particular circumstances, to be prepared to meet its obligations . . . .” Id.

        108.     Contrary to the statutory text, the 2020 Rule removes the requirement of

providing adequate language assistance services to LEP individuals, requiring merely that a

covered entity “take reasonable steps to ensure meaningful access to [its] programs and activities

by limited English proficient individuals” in general. 85 Fed. Reg. 37,245 (§ 92.101(a)).

        109.     In addition, the 2020 Rule requires covered entities to provide language assistance

services only after a self-assessment undertaken by the covered entities themselves. 85 Fed.

Reg. 37,245 (§ 92.101(b)). An entity must consider:




                                                  38
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 39 of 98




       (i) [t]he number or proportion of limited English proficient individuals eligible to
       be served or likely to be encountered in the eligible service population;
       (ii) [t]he frequency with which LEP individuals come in contact with the entity’s
       health program, activity, or service;
       (iii) [t]he nature and importance of the entity’s health program, activity, or
       service; and
       (iv) [t]he resources available to the entity and costs.

Id. Thus, HHS authorizes entities to decide, in the first instance, that they serve too few LEP

individuals or have insufficient resources to warrant providing language assistance services. The

Rule imposes certain requirements—including that language assistance services be offered free

of charge—only when the entity has determined, based on its self-assessment, that it is obligated

to provide such services at all. Id.

       110.    The 2020 Rule thus abandons the individualized assessments mandated by

Section 1557 to ensure that every individual can seek and obtain health treatments, services, and

insurance. In so doing, the 2020 Rule will likely result in many covered entities denying

meaningful language assistance services to many LEP individuals. Even for entities in

jurisdictions with stronger protections under state law, HHS’s abandonment of these

requirements will force state governments to assume the sole enforcement role for such

protections.

       111.    The 2020 Rule’s revision, which now authorizes covered entities to make a self-

determination about whether to offer any language assistance services at all, with no specific

directives or guidance on how an entity should weigh the factors in the four-factor inquiry, is

arbitrary and capricious.

       112.    The 2020 Rule also deletes the existing regulation’s notice and tagline

requirements, and the sample translated notices and taglines that HHS previously provided to

covered entities. The 2016 Rule mandated that covered entities notify LEP individuals of their



                                                39
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 40 of 98




rights to language assistance services and their ability to complain about a denial of such

services. 81 Fed. Reg. 31,442. In contrast, the 2020 Rule will effectively deny information to

LEP individuals on their rights to language assistance while seeking and obtaining health care

services, as well as information on how to seek redress if those services are wrongfully denied.

The elimination of these notice requirements is arbitrary and capricious because the 2020 Rule

effectively delegates compliance with language assistance requirements to covered entities

themselves.

       113.    These revisions are arbitrary and capricious because Defendants failed to properly

consider the likelihood that the revisions will result in LEP individuals being denied language

assistance services—and thus deny these individuals the ability to access health care and

services, to communicate effectively with providers and insurers, or to understand their treatment

regimens, among other things. Because the revisions will result in discriminatory denial or

limitation of access to health programs and activities on the basis of national origin, they conflict

with Section 1557, frustrate its antidiscrimination mandate, and are arbitrary, capricious, and

contrary to law.

       114.    Defendants purport to justify the removal of these protections based, in large part,

on the costs associated with the 2016 Rule’s tagline requirement. 85 Fed. Reg. 37,162, 37,211,

37,224, 37,227, 37,232. But Defendants fail to adequately consider the harms of the Rule,

including the cost of confusion engendered by the removal of taglines and notices, the public

health implications of reducing access to care and treatment, and the frustration of the ACA’s

mandate to expand access to health care.




                                                 40
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 41 of 98




        D.     The 2020 Rule’s addition of a broad religious exemption is arbitrary and
               capricious, contrary to law, and exceeds HHS’s statutory authority.

        115.   The 2020 Rule improperly incorporates the blanket religious exemption and

“abortion neutrality” provision contained in Title IX, 20 U.S.C. §§ 1681(a)(3), 1688, into the

Department’s Section 1557 regulations.

        116.   Unlike Title IX—which expressly exempts religiously affiliated educational

institutions from provisions of Title IX that conflict with the institution’s religious tenets, see 20

U.S.C. § 1681(a)(3); 34 C.F.R. § 106.12—Section 1557 contains no religious exemption and

does not authorize HHS to create a blanket exemption applicable to health programs and

activities.

        117.   Although Section 1557 incorporates the protected classifications contained in

Title VI, Title IX, the Age Act, and Section 504 by banning discrimination “on the grounds

prohibited under” those statutes, 42 U.S.C. § 18116(a), it does not incorporate those statute’s

exceptions. To the contrary, the statute makes clear that its nondiscrimination prohibitions apply

broadly to all covered entities, “except as otherwise provided for in [Title I of the ACA].” Title

I, like Section 1557, contains no religious exemption or abortion exception.

        118.   The Department, when it promulgated the 2016 Rule, correctly declined to

incorporate Title IX’s enumerated exceptions, including the religious exemption, on the grounds

that these exceptions specifically applied to educational institutions and were inapplicable in the

health care context. It also correctly declined to incorporate Title IX’s “abortion neutrality”

provision into the regulation, as Section 1557 itself does not incorporate that provision or

otherwise limit the application of its protections with respect to abortion.




                                                  41
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 42 of 98




       119.    The 2020 Rule’s incorporation of these provisions from Title IX is contrary to law

and in excess of the Department’s statutory authority, as Section 1557 neither contains these

exemptions nor authorizes HHS to import them from other statutes.

       120.    The 2020 Rule’s incorporation of these provisions is arbitrary and capricious

because the Department failed to sufficiently justify the reversal of its earlier reasoning that

incorporation of these exemptions was improper. The addition of a blanket religious exemption

into the Section 1557 regulations is also arbitrary and capricious because the Department failed

to justify the application of exemptions designed to apply to educational institutions to the very

different context of health care, or to sufficiently acknowledge or account for the harms to

individuals who will be denied health treatments, services, and insurance coverage because of

these exemptions.

       121.    In so doing, the 2020 Rule fails to account for the fact that religiously affiliated

health systems and insurers are becoming increasingly common in the American health care

system and, for many people, are the only options available. Because many individuals—

particularly in rural areas—have limited health care options, these exemptions will, in many

cases, effectively deny access to medically necessary care because of discrimination. See 81

Fed. Reg. 31,380. This harm, which the Rule arbitrarily and capriciously fails to adequately

consider, frustrates Section 1557’s antidiscrimination mandate and the ACA’s purpose of

expanding access to health care.

       E.      The 2020 Rule’s elimination of the 2016 Rule’s uniform enforcement scheme
               is arbitrary and capricious.

       122.    The 2016 Rule imposed a uniform enforcement scheme for Section 1557,

incorporating and adapting the enforcement mechanisms under Title VI, Title IX, the Age Act,

and Section 504 into a single enforcement standard for all forms of prohibited discrimination

                                                 42
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 43 of 98




under Section 1557. 81 Fed. Reg. 31,439-40, 31,444. The Department correctly determined that

Section 1557 did not incorporate different enforcement mechanisms for discrimination on

different bases, addressing concerns that doing so would create different standards for different

protected classes. Id. at 31,439-40.

       123.    The 2020 Rule reversed this position without a reasonable explanation or

sufficient justification. It deleted the provisions providing uniformity across protected

classifications including, for example, those provisions confirming that Section 1557 contains an

implied private right of action, that complainants and private litigants are entitled to

compensatory damages in appropriate circumstances, that disparate impact claims are cognizable

under Section 1557, and that associational discrimination is a form of prohibited discrimination

under the law. 85 Fed. Reg. 37,195, 37,199, 37,202-03, 37,203. In its place, the Rule adopts a

fractured approach incorporating, by reference, the various and conflicting enforcement

standards under Title VI, Title IX, the Age Act, and Section 504 for claims of discrimination on

the specific bases prohibited under each statute.

       124.    By adopting this hodge-podge approach, under which victims of discrimination

prohibited under Section 1557 have different rights depending on whether that discrimination

was based on race, national origin, sex, age, or disability, the 2020 Rule arbitrarily and

capriciously creates a confusing, illogical, and unduly burdensome set of standards that conflict

with Section 1557’s plain language and frustrate the statute’s antidiscrimination mandate. The

standard is arbitrary and capricious because it fails to adequately address concerns adduced

during the rulemaking process about how the Department would handle claims of intersectional

discrimination (e.g., discrimination against an individual based both on race and disability).

Defendants claim that the 2016 Rule’s uniform enforcement standard was “confusing” and a



                                                 43
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 44 of 98




“patchwork regulatory framework.” Id. at 37,162, 37,202. But they fail to adequately explain

how that uniform system, with clear requirements tailored to the health care context that applied

to all forms of prohibited discrimination, was “confusing,” or how the actual patchwork

approach adopted by the 2020 Rule addressed that confusion. For these reasons, the Rule is

arbitrary and capricious.

       F.      The 2020 Rule’s amendment of HHS’s Title IX regulations is arbitrary,
               capricious, and contrary to law.

       125.    In addition to amending HHS’s Section 1557 regulations, the 2020 Rule also

makes so-called “conforming” amendments to HHS’s Title IX regulations. 85 Fed. Reg. 37,243-

45 (to be codified at 45 C.F.R. pt. 86).

       126.    These amendments arbitrarily remove the longstanding prohibition on “[a]id[ing]

or perpetuat[ing] discrimination against any person by providing significant assistance to any

agency, organization, or person which discriminates on the basis of sex in providing any aid,

benefit or service to students or employees.” 45 C.F.R. § 86.31(b)(7).

       127.    Defendants do not adequately explain the removal of this prohibition, which is

identical to like prohibitions in other agencies’ Title IX regulations, including the Department of

Education’s Title IX regulations, 34 C.F.R. § 106.31(b)(6). As the removal is without sufficient

basis, sanctions the use of federal funds for discriminatory purposes, and frustrates Title IX’s

broad antidiscrimination mandate, it is arbitrary, capricious, and contrary to law.

       G.      The 2020 Rule’s removal of protections against discrimination on the basis of
               sexual orientation and gender identity from unrelated regulations is
               arbitrary, capricious, and contrary to law.

       128.    The 2020 Rule also contains purported “conforming amendments” to several

regulations of the Center for Medicaid and Medicare Services (“CMS”), a component of HHS,

governing certain CMS contracts and programs. 85 Fed. Reg. 37,243 (to be codified at 42

                                                44
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 45 of 98




C.F.R. §§ 438.3, 438.206, 440.262, 460.98, and 460.112). These amendments removed express

prohibitions on sexual orientation and gender identity discrimination by entities governed by

those regulations.

       129.    These earlier protections were included in the 2016 Rule to further the ACA’s

central purpose of expanding health care access and eliminating discrimination in health care and

health insurance. See 45 C.F.R. §§ 147.104(e), 155.120(c)(1)(ii), 155.220(j)(2)(i), 156.200(e),

156.1230(b)(2).

       130.    These revisions are arbitrary and capricious because the removal of these express

protections conflicts with the ACA’s central purpose of dismantling discriminatory barriers to

health care by eliminating protections against LGBTQ people without sufficient justification,

despite the fact that Defendants had no legal obligation, under Section 1557, the ACA, or

otherwise, to revisit these protections.

       131.    Defendants failed to sufficiently address the public comments and other evidence

objecting to these changes as unlawful and harmful to LGBTQ people.

       132.    The removal of these provisions is contrary to law because it conflicts with

HHS’s statutory mandate under Section 1557 not to discriminate on the basis of sex in any of its

programs or activities. After Bostock, there is no question that discrimination based on sexual

orientation and transgender status is prohibited discrimination “on the basis” of sex under federal

civil rights laws, including under Section 1557, and HHS is required to administer its programs

accordingly. By removing these protections, the Department erroneously suggests that covered

entities are no longer prohibited from discriminating against individuals on these bases. The

Department’s publication of the Rule after Bostock and its failure to account for this intervening

legal development are arbitrary and capricious.



                                                  45
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 46 of 98




       133.    These revisions are also arbitrary and capricious because Defendants did not

estimate the costs or benefits of eliminating these protections.

       H.      The 2020 Rule was based on a flawed cost-benefit analysis that failed to
               account for significant costs, including those related to delayed or denied
               care resulting from discrimination, and is therefore arbitrary and capricious.

       134.    Defendants failed to consider the harms attendant to the 2020 Rule, protesting that

they lack data to consider those harms, rather than grappling with the serious costs imposed by

the Rule. Thus, the Rule fails to take account of the substantial data, reports, and studies

submitted by commenters.

       135.    The Rule makes no effort to take the costs or harms to transgender people into

account, stating: “the Department [] lacks the data necessary to estimate the number of

individuals who currently benefit from covered entities’ policies governing discrimination on the

basis of gender identity who would no longer receive those benefits after publication of this

rule.” 85 Fed. Reg. 37,225. And the Department “lacks data to estimate what greater public

health costs, cost-shifting, and expenses may result from entities changing their

nondiscrimination policies and procedures after promulgation of this rule.” Id. Despite lacking

data, making no effort to collect such data, and entirely disregarding extensive comments

detailing those harms, the Department chose to baldly assert, without support, that it “believes

the[] effects will be minimal.” Id.

       136.    Similarly, HHS acknowledges that repealing notice and tagline requirements

“may impose costs, such as decreasing access to, and utilization of, healthcare for non-English

speakers by reducing their awareness of available translation services.” Id. at 37,232. But the

Department “does not believe it has data” to calculate the value of benefits to individuals

needing translation services. Id. at 37,233. HHS also acknowledges that LEP individuals may



                                                 46
           Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 47 of 98




not be made aware of their right to file complaints with OCR. Id. at 37,234. But HHS states that

it is “not . . . aware of a way to quantify [the] potential effects” of the remediable grievances LEP

patients will suffer as a result. Id. Instead, the Department concludes that the repeal of notice

and taglines will save regulated entities $585 million in annual costs with no measurable cost to

LEP individuals from decreased access and information. Id. at 37,224.

          137.   With respect to changes to the language access plan provisions, HHS

“acknowledges the potential of reduced awareness of the availability of language services by

LEP individuals by the changes made in this rule,” but concludes that the changes will save

regulated entities $14.7 million with no measurable cost to LEP individuals or the public. Id. at

37,235.

          138.   HHS also claims it “lacks data or methods enabling it to provide quantitative

estimates of any alleged economic impacts related to termination of pregnancy provisions” and

refuses to calculate costs that would result from adopting Title IX’s religious exemption. Id. at

37,239.

          139.   HHS also fails to consider costs from the public health harms that will result from

the Rule, including, but not limited to, potential delays in or opting out of care due to increased

discrimination and resulting adverse health outcomes and greater overall health care costs.

          140.   Nor did HHS consider costs that will arise from confusion caused by the Rule.

          141.   HHS’s failure to consider significant costs is particularly problematic because it

reverses the protections contained in the 2016 Rule, which induced significant reliance interests

by individuals, health care providers, health insurers, and state and local governments, among

others.




                                                  47
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 48 of 98




       142.      The flawed cost-benefit analysis and failure to consider harms renders the Rule

arbitrary and capricious.

       I.        The 2020 Rule is contrary to Section 1554 of the ACA

       143.      Section 1554 of the ACA forbids the HHS Secretary from promulgating “any

regulation” that:

              creates any unreasonable barriers to the ability of individuals to obtain
              appropriate medical care; (2) impedes timely access to health care
              services; (3) interferes with communications regarding a full range of
              treatment options between the patient and provider; (4) restricts the ability
              of health care providers to provide full disclosure of all relevant
              information to patients making health care decisions; [or] (5) violates the
              principles of informed consent and the ethical standards of health care
              professionals.

42 U.S.C. § 18114.

       144.      The Rule violates Section 1554 by creating unreasonable barriers and impeding

timely access to medical care, including to patients on the basis of race, color, national origin,

sex, disability, and age. The Rule violates this provision by reversing nondiscrimination

protections Defendants long recognized were needed to avoid patients being “denied

opportunities to obtain [health care services provided to others, with resulting adverse effects on

their health status,” 80 Fed. Reg. 54,194; see also 81 Fed. Reg. 31,444, and by eliminating access

to language provisions.

V.     THE 2020 RULE WAS IMPROPERLY MOTIVATED BY DEFENDANTS’
       ANIMUS TOWARDS TRANSGENDER PEOPLE AND ANTIPATHY TO THEIR
       HEALTH CARE NEEDS

       145.      Defendants’ reinterpretation of Section 1557’s prohibition of discrimination “on

the basis of sex” to exclude transgender people from the law’s reach conflicts with the plain

language of the statute, and arbitrarily and capriciously removes express protections from the

existing regulations. Defendants’ new policy is not the product of reasoned decision-making,


                                                   48
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 49 of 98




nor is it based on a valid interpretation of the law or the prevailing medical consensus on the

health care needs of transgender people. Rather, it is part of Defendants’ long-running campaign

to attack the civil rights of transgender Americans and to push members of that community back

to the margins of society, a campaign fueled by Defendants’ own well-documented contempt for

transgender people and the entire LGBTQ community. Defendants have intended to undermine

Section 1557’s statutory protections, as correctly articulated in the 2016 Rule, since the earliest

days of the Trump Administration. The 2020 Rule fulfills Defendants’ preordained—and

unjustifiable—goal of imposing barriers to transgender Americans’ access to health care through

the Section 1557 rulemaking process.

        146.    Defendants have acted with full awareness and disregard of the harms that the

2020 Rule will impose on transgender people and other members of the LGBTQ community.

During the notice and comment period, Defendants received thousands of comments opposing

the Rule because it would disproportionately impact members of the LGBTQ community.10 In

the Rule, HHS acknowledged that commenters highlighted the harms the Rule would impose on

LGBTQ people, including increased discrimination, increased barriers to health care, and stigma.

See 85 Fed. Reg. 37,181. Nevertheless, HHS dismissed this evidence, contending implausibly

that “[t]he Department knows of no data showing that the proper enforcement of Federal

nondiscrimination law according to statutory text,” i.e., based on HHS’s erroneous view that



10
  See, e.g., Comment of 22 State Attorneys General, 10-11, https://www.regulations.gov/document?D=HHS-OCR-
2019-0007-142194; Comment of Lambda Legal, https://www.regulations.gov/document?D=HHS-OCR-2013-0007-
0161; Comment of National Center for Lesbian Rights, 2-6, 9-10, https://www regulations.gov/document?D=HHS-
OCR-2013-0007-0145; Comment of Transgender Legal Defense and Educational Fund,
https://www.regulations.gov/document?D=HHS-OCR-2019-0007-149238; Comment of National Health Law
Program, 51-59, https://www.regulations.gov/document?D=HHS-OCR-2019-0007-127004; Comment of
CenterLink: The Community of LGBT Centers, https://www regulations.gov/document?D=HHS-OCR-2019-0007-
83839; Comment of Callen-Lorde Community Health Center, https://www.regulations.gov/document?D=HHS-
OCR-2019-0007-83372; Comment of American Psychiatric Association, 2-4,
https://www.regulations.gov/document?D=HHS-OCR-2019-0007-107673;

                                                    49
           Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 50 of 98




Section 1557’s protections only applied to “biological” sex, “will disproportionately burden

individuals on the basis of sexual orientation or gender identity.” Id. at 37,181-82.

       147.    Moreover, after the Supreme Court’s decision in Bostock, Defendants’ primary

purported justification for promulgating the 2020 Rule—to “address legal concerns” that the

2016 Rule impermissibly interpreted Section 1557 to protect transgender people—was

eviscerated. Remarkably, the 2020 Rule cited the government’s briefing in Bostock, but not the

Supreme Court’s intervening decision rejecting the arguments in that briefing, as “authority” for

that position. See id. at 37,178. Defendants’ decision to flout the Supreme Court’s Bostock

opinion—similar to their decision, in the 2019 NPRM, to brush aside binding circuit court

precedent contradicting their position, see supra ¶ 92—only confirms that Defendants’ decision

to promulgate, and ultimately finalize, the 2020 Rule was based on discriminatory animus and a

predetermined decision to attack transgender people’s health care rights, with or without legal

support.

       A.      The 2020 Rule is part of the Trump Administration’s campaign to eradicate
               civil rights protections for transgender people.

       148.    The 2020 Rule is of a piece with the Trump Administration’s rhetoric and

policies, which have long reflected a deep animus toward the LGBTQ community and

transgender people in particular. From the first days of the Administration, the White House and

federal agencies, including HHS, have engaged in a sustained effort to reverse civil rights

protections for this community.

       149.    During the Obama Administration, federal agencies, including HHS, interpreted

and enforced federal prohibitions on sex discrimination to include discrimination based on

gender identity or transgender status. Attorney General Eric Holder, in a December 2014

memorandum, advised Department of Justice officials that, based on the weight of recent

                                                50
            Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 51 of 98




developments in federal sex discrimination case law, “the best reading of Title VII’s prohibition

of sex discrimination is that it encompasses discrimination based on gender identity, including

transgender status,” and, in turn, “the Department [of Justice] will no longer assert that Title

VII’s prohibition against discrimination based on sex does not encompass gender identity per se

(including transgender discrimination).”11

        150.     Less than a year after the 2016 Rule was promulgated, the Trump Administration

betrayed this commitment and, across federal agencies, began to dismantle federal protections

for transgender people.

        151.     Numerous statements and actions by the President and high-ranking officials in

his Administration, including HHS officials, reflect animus toward transgender people, an

ongoing pattern of overt bias against the LGBTQ community at large, and a desire to roll back

civil rights protections for this community. Delivering on his campaign promises to attack

LGBTQ rights, including to “strongly consider” appointing judges to reverse the Supreme

Court’s recent marriage equality decision, 12 the Administration, has, among many other

examples, done the following:

            On February 22, 2017, the Departments of Education and Justice withdrew a

             guidance document to schools on their obligations under Title IX to treat transgender

             students in a nondiscriminatory way.13




11
   Mem. from Attorney General to U.S. Attorneys and Heads of Department Components, Treatment of Transgender
Employment Discrimination Claims Under Title VII of the Civil Rights Act of 1964 (Dec. 15, 2014),
https://www.justice.gov/file/188671/download.
12
   Elise Viebeck, Trump Attacks Supreme Court Decision Legalizing Same-Sex Marriage, Wash. Post (Jan. 31,
2016), https://www.washingtonpost.com/news/post-politics/wp/2016/01/31/trump-attacks-supreme-court-decision-
legalizing-same-sex-marriage/.
13
   See U.S. Dep’t of Educ. & U.S. Dep’t of Justice, Dear Colleague Letter on Transgender Students (Feb. 22, 2017),
https://www2.ed.gov/about/offices/list/ocr/letters/colleague-201702-title-ix.docx.


                                                       51
            Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 52 of 98




            On July 26, 2017, the President abruptly declared in a series of tweets that “the

             United States Government will not accept or allow … [t]ransgender individuals to

             serve in any capacity in the U.S. Military,”14 despite the fact that transgender people

             were already serving in the military. The Pentagon, at the President’s direction,

             subsequently adopted a policy banning enlistment by transgender individuals.15

            On October 4, 2017, Attorney General Sessions issued a memorandum to United

             States Attorneys and other Department of Justice (“DOJ”) officials, reversing DOJ’s

             position that Title VII’s sex discrimination prohibition includes discrimination against

             transgender people based on gender identity. In the memorandum, Attorney General

             Sessions wrote, “Title VII’s prohibition on sex discrimination encompasses

             discrimination between men and women but does not encompass discrimination

             based on gender identity per se, including transgender status.”16 The memorandum

             directed DOJ officials to adopt this litigation position in all pending and future

             matters.

            Days later, media reports quoted President Trump, in a discussion regarding LGBTQ

             rights, as motioning toward Vice President Pence and joking, “Don’t ask that guy—




14
   Jeremy Diamond, Trump to Reinstate US Military Ban on Transgender People, CNN (July 26, 2017),
https://www.cnn.com/2017/07/26/politics/trump-military-transgender/index.html.
15
   Presidential Mem. for Sec’y of Defense and Sec’y of Homeland Security (Aug. 25, 2017),
https://www.whitehouse.gov/presidential-actions/presidential-memorandum-secretary-defense-secretary-homeland-
security/; Military Service by Transgender Individuals: Presidential Memorandum for the Sec’y of Defense and
Sec’y of Homeland Security, 83 Fed. Reg. 13,367 (Mar. 23, 2018).
16
   Revised Treatment of Transgender Employment Discrimination Claims Under Title VII of the Civil Rights Act of
1964 (Oct. 4, 2017), https://www.justice.gov/ag/page/file/1006981/download.


                                                      52
            Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 53 of 98




             he wants to hang them all!,”17 referencing the Vice President’s well-known disdain

             for LGBTQ people and his past efforts to restrict their rights.18

            On December 5, 2017, Press Secretary Sarah Huckabee Sanders admitted that

             President Trump supports businesses denying services to LGBTQ customers.19

            In May 2019, the President announced his opposition to the Equality Act (H.R. 5), the

             federal legislation that would confirm and strengthen civil rights protections for

             LGBTQ Americans and others.20

            On July 1, 2020, the Department of Housing and Urban Development (“HUD”)

             announced plans to promulgate a proposed rule modifying existing regulations to

             allow emergency homeless shelter providers to deny housing based on a “good faith

             belief that individual is not of the sex which the shelter’s policy accommodates,”

             including appearance and physical characteristics, effectively opening the door for

             shelters to exclude transgender and other gender nonconforming individuals. 21 This

             proposed rule would reverse HUD policy requiring, in accordance with the agency’s

             nondiscrimination mandates, that individuals should be “placed, served, and

             accommodated in accordance with the gender identity of the individual.” Id. §§




17
   Derek Hawkins, Trump Reportedly Mocked Pence, Joked About Him Wanting to ‘Hang’ Gays, Wash. Post (Oct.
17, 2017), https://www.washingtonpost.com/news/morning-mix/wp/2017/10/17/trump-mocked-pence-joked-about-
him-wanting-to-hang-gays-new-yorker-profile/.
18
   Liam Stack, Mike Pence and ‘Conversion Therapy’: A History, N.Y. Times (Nov. 30, 2016),
https://www nytimes.com/2016/11/30/us/politics/mike-pence-and-conversion-therapy-a-history.html.
19
   Neal Broverman, Sarah Sanders: Trump OK With Businesses Hanging Antigay Signs, The Advocate (Dec. 5,
2017), https://www.advocate.com/politics/2017/12/05/sarah-sanders-trump-ok-businesses-hanging-antigay-signs.
20
   Chris Johnson, Exclusive: Trump Comes Out Against Equality Act, Wash. Blade (May 13, 2019),
https://www.washingtonblade.com/2019/05/13/exclusive-trump-comes-out-against-equality-act/.
21
   HUD Updates Equal Access Rule, Returns Decision Making to Local Shelter Providers, U.S. Dep’t of Hous. &
Urban Dev. (July 1, 2020), https://www.hud.gov/press/press_releases_media_advisories/HUD_No_20_099; see
Proposed Modification Rule (July 1, 2020),
https://www.hud.gov/sites/dfiles/PIH/documents/ProposedModificationRule.pdf.


                                                     53
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 54 of 98




             5.105(a)(2), 106(b)(2). HUD Secretary Ben Carson has been widely quoted mocking

             homeless transgender women as “‘big hairy men’ trying to infiltrate women’s

             homeless shelters.’”22

        B.      President Trump appointed Defendant Roger Severino to head HHS’s Office
                for Civil Rights and to lead the agency’s attacking on the health care rights
                of LGBTQ people.

        152.    Since early in the Trump Administration, HHS has joined the broader efforts to

roll back protections for LGBTQ people.

        153.    In 2017, President Trump appointed Defendant Roger Severino, an attorney with

notorious and vocal opposition to LGBTQ rights, as the Director of HHS’s OCR.

        154.    In his previous role as the director of the Heritage Foundation’s DeVos Center for

Religion and Civil Society, Severino frequently expressed his disdain for transgender people and

Section 1557’s health care protections for them.

        155.    After the 2015 NPRM, Severino co-authored a Heritage Foundation report in

January 2016, criticizing the proposed rule for conferring “special rights” on transgender people

and asserting that “maleness and femaleness are biological realities to be respected and affirmed,

not altered or treated as diseases,” and that “[g]ender identity and sexual orientation, unlike race

or sex, are changeable, self-reported, and entirely self-defined characteristics.”23 A few months




22
   E.g., Tracy Jan & Jeff Stein, HUD Secretary Ben Carson Makes Dismissive Comments About Transgender
People, Angering Agency Staff, Wash. Post (Sept. 19, 2019),
https://www.washingtonpost.com/business/2019/09/19/hud-secretary-ben-carson-makes-dismissive-comments-
about-transgender-people-angering-agency-staff/.
23
   Roger Severino & Ryan T. Anderson, Proposed Obamacare Gender Identity Mandate Threatens Freedom of
Conscience and the Independence of Physicians, Heritage Foundation, (Jan. 8, 2016),
http://report heritage.org/bg3089.


                                                    54
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 55 of 98




later, Severino co-authored another piece accusing the Obama Administration of “attempt[ing] to

impose a new definition of what it means to be a man or a woman on the entire nation.” 24

        156.     In a separate May 2016 op-ed piece in the Daily Signal, Severino criticized DOJ’s

lawsuit against North Carolina’s anti-transgender restroom bill, again decrying the Obama

Administration’s enforcement of sex discrimination protections for transgender people.25

Describing marriage equality as “the start, not end, of the left’s LGBT agenda,” Severino

declared that “the radical left is using government power to coerce everyone, including children,

into pledging allegiance to a radical new gender ideology.”26 In that same piece, Severino

repeatedly misgendered transgender people, describing transgender girls as “boys” and

transgender boys as “girls,” and attacked HHS’s then-proposed 2016 Rule as “add[ing] to the

problems” of what he described as the federal government’s “overreach” in protecting the rights

of transgender people.27 Severino has wrongfully belittled gender affirming medical procedures,

including falsely describing certain gender-confirming procedures for transgender women as

“breast implants in men and shaving down Adam’s apples.”28

        157.     In late 2016, Severino and former U.S. Senator Jim DeMint (then-president of the

Heritage Foundation) co-wrote an op-ed in the Philadelphia Inquirer, characterizing the Obama

Administration’s enforcement of federal sex discrimination protections to protect transgender




24
   Ryan T. Anderson & Roger Severino, 3 Ways Conservative Lawmakers Should Fight Obama’s Bathroom
Directive, Daily Signal (May 23, 2016), https://www.dailysignal.com/2016/05/23/3-ways-conservative-lawmakers-
should-fight-obamas-bathroom-directive/.
25
   Roger Severino, DOJ’s Lawsuit Against North Carolina Is Abuse of Power, Daily Signal (May 9, 2016),
https://www.dailysignal.com/2016/05/09/dojs-lawsuit-against-north-carolina-is-abuse-of-power/.
26
   Id.
27
   Id.
28
   Roger Severino, Pentagon’s Radical New Transgender Policy Defies Common Sense, Daily Signal (July 1, 2016),
https://www.dailysignal.com/2016/06/30/pentagons-transgender-policy-at-odds-with-constitution/.


                                                     55
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 56 of 98




people as “radical social experiments.”29 The op-ed referred to Gavin Grimm, a transgender

teenage boy litigating a high-profile Title IX case against his Virginia school district for

refusing to respect his male gender identity, misgendering him as “a gender-dysphoric teen

girl” and improperly using the female pronoun “her” to refer to Grimm.30

        158.     Months later, Severino was appointed head of HHS’s OCR, where he has led the

charge to undo the 2016 Rule and its protections for transgender people.

        C. Since 2017, HHS has engaged in a Department-wide rollback of LGBTQ
           protections in its programs, activities, and policies.

        159.     Defendants’ reversal of the 2016 Rule is part of their broader campaign to

eliminate or reduce protections for LGBTQ people.

        160.     For example, in early 2017, HHS struck questions about LGBTQ demographic

data from two data collection tools: the Annual Program Performance Report for Centers for

Independent Living, an evaluation of programs serving people with disabilities, and the National

Survey of Older Americans Act Participants, an annual, national survey of individuals served by

programs funded by the Older Americans Act.31 These changes made it more difficult to assess

the specific needs of LGBTQ people with disabilities and older LGBTQ adults.




29
   Jim DeMint & Roger Severino, Commentary: Court should reject Obama's radical social experiment,
Philadelphia Inquirer (Nov. 7, 2016),
https://www.inquirer.com/philly/opinion/20161107_Commentary__Court_should_reject_Obama_s_radical_social_e
xperiment html.
30
   Id.
31
   Sejal Singh, et al., The Trump Administration Is Rolling Back Data Collection on LGBT Older Adults, Ctr. for
Am. Progress (Mar. 20, 2017), https://www.americanprogress.org/issues/lgbtq-
rights/news/2017/03/20/428623/trump-administration-rolling-back-data-collection-lgbt-older-adults/.


                                                      56
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 57 of 98




        161.     On December 14, 2017, staff at the Centers for Disease Control and Protection—a

component of HHS—were instructed not to use the word “transgender” in official agency

documents.32

        162.     On January 23, 2019, OCR granted an exemption to adoption and foster care

agencies in South Carolina, allowing religiously-affiliated services to discriminate against

LGBTQ caregivers.33

        163.     On May 21, 2019, HHS promulgated a regulation, Protecting Statutory

Conscience Rights in Health Care; Delegations of Authority, 84 Fed. Reg. 23,170 (May 21,

2019), that would allow medical providers to cite their personal beliefs in refusing to provide a

broad spectrum of services—including lifesaving care for LGBTQ patients.

        164.     On November 1, 2019, HHS announced it would not enforce, and planned to

repeal, regulations prohibiting discrimination based on gender identity, sexual orientation, and

religion in all HHS grant programs. These include programs to address the HIV, opioid, and

youth homelessness epidemics, as well as hundreds of billions of dollars in other health and

human service programs.34

        165.     On May 12, 2020, HHS published a final rule eliminating collection of sexual

orientation data of foster youth, foster and adoptive parents, and child guardians and rejecting

proposals to collect gender identity data.35



32
   Lena H. Sun & Juliet Eilperin, CDC Gets List of Forbidden Words: Fetus, Transgender, Diversity, Wash. Post
(Dec. 15, 2017), https://www.washingtonpost.com/national/health-science/cdc-gets-list-of-forbidden-words-fetus-
transgender-diversity/2017/12/15/f503837a-e1cf-11e7-89e8-edec16379010_story html.
33
   Letter from Steven Wagner to Gov. McMaster (Jan.23, 2019),
https://governor.sc.gov/sites/default/files/Documents/newsroom/HHS%20Response%20Letter%20to%20McMaster.
pdf.
34
   HHS Issues Proposed Rule to Align Grants Regulation with New Legislation, Nondiscrimination Laws, and
Supreme Court Decisions, HHS (Nov. 1, 2019), https://www hhs.gov/about/news/2019/11/01/hhs-issues-proposed-
rule-to-align-grants-regulation html
35
   Adoption and Foster Care Analysis and Reporting System, 85 Fed. Reg. 28,410 (May12, 2020).

                                                      57
           Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 58 of 98




          166.   And, shortly after HHS published the 2020 Rule, on June 24, 2020, the President

issued an Executive Order directing HHS to issue guidance on whether to include faith-based

organizations in foster care and adoption systems, saying that “[t]his guidance shall also make

clear that faith-based organizations are eligible for partnerships under title IV-E of the Act (42

U.S.C. 670 et seq.) [sic], on an equal basis, consistent with the First Amendment to the

Constitution.”36 LGBTQ advocacy groups warned that this action is meant to protect faith-based

agencies that turn away qualified prospective foster and adoptive parents because of their gender

identity or sexual orientation.37

          D.     The 2020 Rule is rife with Defendants’ animus toward transgender people.

          167.   The preamble of the 2020 Rule echoes, sometimes verbatim, the rhetoric that

Defendant Severino used to criticize the 2016 Rule and other Obama-era policies protecting the

rights of transgender people before he joined HHS. The Rule repeatedly refers to “biological”

sex distinctions, in an effort to deny the existence of transgender people, echoing Severino’s use

of the phrase “biological . . . reality” from his Heritage Foundation tenure. See 85 Fed. Reg.

37,180.

          168.   The 2020 Rule does not just remove the provisions mandating nondiscriminatory

treatment of transgender patients and enrollees; it actually endorses discrimination and

mistreatment. See 85 Fed. Reg. 37,185. Defendants state, falsely, that “pronouns are not

stereotypes,” and advocate that it is entirely proper for medical providers to deliberately

misgender their patients. Id. at 37,191. Defendants, improperly referring to transgender women




36
   See Executive Order on Strengthening the Child Welfare System for America’s Children, White House (June 24,
2020), https://www.whitehouse.gov/presidential-actions/executive-order-strengthening-child-welfare-system-
americas-children/.
37
   Currey Cook, Trump Signs Anti-LGBTQ Child Welfare Executive Order, Lambda Legal (June 30, 2020),
https://www.lambdalegal.org/blog/20200630_trump-admin-child-welfare-executive-order.

                                                      58
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 59 of 98




as “males,” falsely contend that a “covered entity such as a healthcare provider is not

impermissibly stereotyping biological males (notwithstanding their internal sense of gender) on

the basis of sex if it uses pronouns such as ‘him’; limits access to lactation rooms and

gynecological practices to female users and patients; or lists a male’s sex as ‘male’ on medical

forms.” Id. at 37,185. This interpretation is contrary to Section 1557’s express statutory

protections.

       169.    The Rule itself misgenders a transgender man mentioned in the preamble,

intentionally and incorrectly referring to him as “her.” Id. at 37,189. The Rule also misgenders

the late Aimee Stephens, a transgender woman and plaintiff in the Harris Funeral Homes case

affirmed by the Supreme Court in Bostock, intentionally demeaning Ms. Stephens by falsely

asserting that she “‘quite obviously’ is not ‘a woman’ because ‘Stephens’s sex’ is male.” Id. at

37,180.

       170.    Given the animus-ridden language in the 2020 Rule, as well as the context in

which it was written, the 2020 Rule not only gives health care providers and insurers license to

discriminate against LGBTQ people, it actively invites them to do so. In so doing, the Rule

directly undercuts the central statutory purpose of Section 1557 to ensure that health care is

available in a nondiscriminatory manner to all individuals in the United States.

       171.    As evidenced by Defendants’ words and actions, their hostility toward

transgender people and the LGBTQ community as a whole—not any legitimate interpretation of

Section 1557—infected the rulemaking process and drove the outcome here. The rollback of

protections in the Section 1557 regulations and unrelated CMS regulations was improperly

motivated by a desire to single out LGBTQ people as a group for inferior health care protections.




                                                59
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 60 of 98




       172.    The end result is a fundamentally flawed Rule that has the purpose and effect of

removing critical health care protections for LGBTQ people and explicitly licensing

discrimination against them. The Final Rule’s endorsement of discriminatory treatment of

transgender and gender nonconforming individuals is arbitrary, capricious, and contrary to

Section 1557’s statutory prohibitions and established precedent. Moreover, because these

discriminatory changes do not substantially advance any legitimate governmental interest, they

also violate the equal protection guarantees of the Fifth Amendment.

VI.    THE 2020 RULE HARMS PLAINTIFFS

       173.    The 2020 Rule harms Plaintiffs’ sovereign, quasi-sovereign, economic, and

proprietary interests, including by inflicting substantial and burdensome administrative and

enforcement costs on Plaintiffs’ state agencies and by harming the public health, which will

increase uncompensated care costs that will be borne by Plaintiffs.

       174.    The 2020 Rule will directly harm Plaintiffs in at least three ways. First, the Rule

will impose direct administrative and regulatory costs on Plaintiffs and their state agencies to

mitigate confusion generated by the Final Rule. For example, Plaintiffs must train staff, issue

guidance, and engage in public education campaigns to mitigate the confusion engendered by the

Rule. Second, by abdicating HHS’s responsibility for the enforcement of Section 1557 and by

purporting to significantly limit the scope of Section 1557’s protections and the types of entities

to which its protections apply, the Rule will cause Plaintiffs to incur increased costs from the

investigation and enforcement of state anti-discrimination laws, particularly those that prohibit

discrimination based on gender identity, sexual orientation, and pregnancy-related conditions, as

well as all discrimination complaints against insurers the Rule newly and unlawfully excludes

from the regulation’s reach. Third, the Rule will harm public health by reestablishing



                                                 60
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 61 of 98




discriminatory barriers to care for particularly vulnerable segments of Plaintiffs’ populations,

including transgender people, women and others seeking reproductive health care or with

pregnancy-related conditions, LEP individuals, and others that will result in delayed or denied

health care, requiring Plaintiffs and their residents to bear increased costs resulting from those

harms.

         A.     The 2020 Rule will impose direct administrative costs on Plaintiffs.

         175.   The 2016 Rule established comprehensive anti-discrimination protections in

HHS’s Section 1557 implementing regulations that have been coextensive with many state anti-

discrimination protections, and created a federal enforcement scheme for discrimination in the

health care context that operated in parallel to state enforcement schemes. The practical result of

this system was that HHS and the states shared responsibility for the enforcement of laws

prohibiting discrimination by health care providers, health insurers, and other health programs

and activities. Once the Rule goes into effect, however, many of the Plaintiffs, including

California, Colorado, Connecticut, Delaware, the District of Columbia, Hawaii, Illinois, Maine,

Maryland, Massachusetts, Minnesota, Nevada, New Jersey, New Mexico, New York, Oregon,

Rhode Island, Vermont, Virginia, and Wisconsin will have statutory, regulatory, or subregulatory

protections against discrimination that offer more robust protections than those provided under

the Rule. Unlike the 2016 Rule, the 2020 Rule newly exempts many private employer-based

plans, Medicare Part B plans, and the Federal Employee Health Benefits program from Section

1557’s scope, except with respect to plans such insurers offer on the ACA exchange or that

receive federal funding, like Medicaid plans. In contrast, many Plaintiffs have antidiscrimination

laws that: (1) apply to private insurance companies (including those offering employer-based

plans); (2) make it unlawful to deny coverage or otherwise discriminate on the basis of gender

identity, sexual orientation, and pregnancy status, in addition to discrimination based on other
                                                 61
           Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 62 of 98




protected characteristics; (3) mandate language assistance services for LEP individuals;

(4) require notices in commonly spoken languages other than English; and/or (5) require

qualified interpreters for individuals with disabilities.38


38
   See, e.g., Cal. Gov’t Code § 11135 (nondiscrimination); Cal. Code Regs. tit. 10, § 2538.3 (Language Assistance
Program requirements); Colo. Code Regs. § 702-4: 4-2-17-6 (requiring carriers to note availability of language
services in relevant notices); Conn. Gen. Stat. sec. 46a-64 (prohibiting discrimination in places of public
accommodation on the bases of sex (including pregnancy), sexual orientation, and gender identity/expression); 18
Del. C. § 2304(22) (prohibiting discrimination in insurance based on sexual orientation and gender identity); D.C.
Code § 31-2231.11(c) (prohibiting discrimination based on gender identity and expression in the provision of health
insurance); Haw. Rev. Stat. §§ 378-2 (prohibiting discrimination in employment-based health plans, including on
the bases of gender identity or expression and reproductive health decision), 431:10A-118.3, 432:1-607.3, and
432D-26.3 (prohibiting discrimination in insurance on the basis of actual or perceived gender identity), 489-3
(prohibiting discrimination in public accommodations, including on the basis of gender identity or expression); 775
Ill. Comp. Stat. 5/5-101(A)(6) (Illinois Human Rights Act prohibiting discrimination in health care and health
insurance); 210 Ill. Comp. Stat. 87/15 (Language Assistance Services Act); 305 Ill. Comp. Stat. 5/5-30(j) (language
access requirements for Managed Care Entities); Me. Rev. Stat. Ann. tit. 5 §§ 4553 (definition of sexual orientation
includes gender identity), 4572-A (prohibiting discrimination based on pregnancy), 4592 (public accommodation
discrimination includes sexual orientation as protected category); Md. Code Ann., Ins. § 15-1A-22 (prohibiting
discrimination based on gender identity and sexual orientation in the provision of health insurance); Md. Code Regs.
10.67.05.01 (language access requirements for Managed Care Organizations); Mass. Gen. Laws ch. 175, § 24A
(prohibiting state-regulated insurers from issuing health plans that include exclusions or coverage limitations based
on sex, including excluding or limiting coverage based on an insured’s transgender status); Mass. Gen. Laws ch.
151B, § 4 (prohibiting discrimination on the basis of sex, sexual orientation, or gender identity in the design and
administration of fringe benefits, including health insurance and disability insurance); Mass. Gen. Laws ch. 176O,
§§ 6(a)(10), (b)(9), 15(k) (language access requirements of health insurance carriers); Minn. Stat. § 363A.03, Subd.
44 (prohibiting discrimination on the basis of sexual orientation, the definition of which includes gender identity);
Minn. Stat. §§ 363A.11, 363A.03, Subd. 42 (prohibiting sex discrimination, which includes pregnancy status); Nev.
Rev. Stat. §§ 449.101(1) (prohibiting discrimination on basis of gender identity or expression in medical facilities),
449.104(1), 449.103(1) (requiring medical facilities to have policies and cultural competency training for staff
covering gender identity and expression), 651.070 (prohibiting discrimination on basis of gender identity or
expression in public accommodations); N.J. Stat. Ann. § 10:5-12(f) (prohibiting places of public accommodation
from discriminating on the basis of sex, pregnancy or breastfeeding, gender identity or expression, and affectional or
sexual orientation, among other protected characteristics); N.J. Stat. Ann. § 10:5-12(l) (prohibiting insurance
providers from refusing to do business with, or refusing to provide services to, someone on the basis of their sexual
orientation or gender identity or expression); N.J. Stat. Ann. § 17:48-6oo (requiring health insurers and similar
entities to “provide coverage regardless of gender identity [or] expression”); N.M. Stat. Ann. § 28-1-7 (prohibiting
discrimination based on sexual orientation, gender identity, and pregnancy status); N.Y. Exec. L. § 296 (unlawful
discriminatory practice to discriminate based on sexual orientation, gender identity or expression); N.Y. Ins. Law
§ 2607 (prohibiting discrimination in insurance issuing because of sexual orientation, gender identity or expression,
and transgender status); N.Y. Comp. Codes R. & Regs. tit. 11, § 52.72 (Insurance Regulation 62) (prohibiting
issuers from discriminating on grounds of pregnancy status, sexual orientation, gender identity, transgender status,
or sex stereotyping); N.Y. Comp. Codes R. & Regs. tit. 10, § 405.7(a)(7) (requirements for hospital language
assistance services); N.Y. Exec. Law § 296(2)(c)-(d) (requires entities covered by the New York Human Rights Law
to provide auxiliary aids and services to individuals with disabilities to avoid discrimination against such individuals
and defining “auxiliary aids and services” to include “qualified interpreters” and “qualified readers.”); Or. Rev. Stat.
§ 746.021 (prohibiting discrimination based on gender identity in commercial insurance); Or. Rev. Stat.
§ 659.875(1) (same for Medicaid); Or. Admin. R. 839-005-0003 (same for public accommodations); R.I. Gen. Laws
§ 11-24-2 (prohibiting discrimination in places of public accommodation on the bases of sex (including pregnancy),
sexual orientation, and gender identity/expression); Virginia Executive Directive Five: Access to Affordable,


                                                          62
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 63 of 98




         176.     Because the 2020 Rule purports to narrow the scope of Section 1557’s anti-

discrimination provisions and dramatically reduces the number of entities to which those

protections apply, but does not (and cannot) alter state and local protections that are consistent

with Section 1557’s statutory protections and have been coextensive with HHS’s existing

Section 1557 regulations, the Rule creates confusion among health care providers, insurers, and

the public regarding the applicable standards and protections.

         177.     Given the new divergence between HHS’s Section 1557 regulations and state

laws prohibiting discrimination in the health care context, and in light of the Rule’s effective

invitation to health providers and insurers to discriminate against vulnerable groups, Plaintiffs

must ensure that regulated entities in their states understand their continuing obligations not to

discriminate. The Rule has already required, or will require, Plaintiffs to incur costs by issuing

new or revised guidance, regulations, or legislation clarifying distinct state standards and

specifying that more stringent state law standards governing anti-discrimination in health care

continue to apply. Given the confusion engendered by the Rule, Plaintiffs will incur costs

issuing guidance and directives to clarify that Plaintiffs’ state agencies will—in contrast to

HHS—investigate discrimination in health care by a broad range of entities, including private

insurance companies providing employer-based plans, and will—also in contrast to HHS—

investigate complaints alleging discrimination on the basis of gender identity, sexual orientation,

and pregnancy status; and continue to require language access and interpretive services.




Quality Health Care Coverage (2019) (ordering Virginia Secretary of Health and Human Resources to develop
publicly-available Language Access Plan); Vt. Stat. Ann. tit. 8, § 4724 (prohibiting certain entities, including
Qualified Health Plan issuers, from discriminating on the basis of gender identity); Wis. Stat. §§ 628.34,
609.22(4m), 632.746(2)(b), Wis. Admin. Code Ins. § 9-31(2) (prohibiting discrimination based on pregnancy-
status).


                                                         63
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 64 of 98




        178.    Defendants’ issuance of the Rule and related publicity have caused many of

Plaintiffs’ residents—particularly those who are transgender—to worry that they are losing

protections and may lose insurance coverage for medically necessary health care, even though

state and local protections continue to exist.

        179.    The Rule is already causing confusion and distress. For example, since the Rule

was issued on June 12, 2020, Trans Lifeline, a nationwide peer support and crisis hotline non-

profit organization serving transgender people, has seen a marked increase in calls to the

hotline—up from 155 on average in a typical day to 534 calls per day between June 12 and June

19, 2020, an increase of more than threefold. Callers brought up the Rule in roughly 10 percent

of recent hotline calls.

        180.    Accordingly, the Rule will also require Plaintiffs to undertake efforts and incur

costs to address the confusion caused by the Rule and to educate the public about their rights

under state and local law.

        181.    With respect to LEP individuals and elimination of the 2016 Rule’s notice and

tagline requirements, HHS admits that “an unknown number of persons are likely not aware of

their right to file complaints with [OCR] and some unknown subset of this population may suffer

remediable grievances, but will not complain to OCR absent notices informing them of the

process.” 84 Fed. Reg. 27,883; see also 85 Fed. Reg. 37,234 (“The Department continues,

however, to not be aware of a way to quantify those potential effects.”). Accordingly, the Rule

will require Plaintiffs to invest resources to inform LEP individuals of their rights to obtain

language assistance services and to file complaints when they are denied those services or

otherwise face discrimination by health care providers or insurers.




                                                 64
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 65 of 98




        182.     Plaintiffs have already been forced to incur costs to remedy the confusion

engendered by the Rule and anticipate that additional resources and costs will be required.

Indeed, the Rule concedes that there will be “additional costs” “regarding training and revision

of policies and procedures.” 85 Fed. Reg. 37,163; see also id. at 37,236–238.

        183.     For example, on June 28, 2020, New York’s Department of Financial Services

(“NYDFS”) announced several actions taken by the agency to protect LGBTQ New Yorkers

against discrimination in health insurance, notwithstanding HHS’s rollback of federal protections

under Section 1557.39 These actions included amending the State’s insurance regulations to

prohibit discrimination based on an insured’s or prospective insured’s actual or perceived sexual

orientation, gender identity or expression, or transgender status. The amendment, which takes

effect July 28, 2020, also prohibits policy exclusions for treatments related to gender transition,

gender dysphoria, or gender incongruence. Also as a result of the Rule, NYDFS also issued a

Circular Letter on June 28, 2020, to remind regulated entities of New York’s non-discrimination

protections based on sexual orientation, gender identity or expression, and transgender status and

the requirements pertaining to preventive care and screenings.40 Following publication of the

Rule, NYDFS also updated its guide for transgender New Yorkers regarding their health care

rights to assist transgender individuals in understanding their health insurance coverage for

gender-affirming care and when New York’s greater protections apply.41




39
   Superintendent Linda A. Lacewell Announces Action to Protect LGBTQ New Yorkers Against Bias in Healthcare,
Dep’t of Fin. Servs. (June 28, 2020), https://www.dfs.ny.gov/reports_and_publications/press_releases/pr202006282.
40
   Insurance Circular Letter No. 13, Dep’t of Fin. Servs. (June 28, 2020),
https://www.dfs.ny.gov/industry_guidance/circular_letters/cl2020_13.
41
   Health Coverage Information for Transgender New Yorkers: What You Need to Know to Get Care,
https://www.dfs.ny.gov/consumers/health_insurance/transgender_healthcare.


                                                       65
             Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 66 of 98




           184.    In addition, the New York State Division of Human Rights hosted a Know Your

Rights webinar on June 30, 2020 regarding New York state law protections, noting that despite

HHS’s rollback of the regulatory protections against discrimination in health settings, New York

State’s laws and rules, which include protections based on sexual orientation, gender identity or

expression, national origin, and pregnancy related conditions, among others, still apply.42

           185.    As a result of the Rule, California’s Department of Fair Employment and Housing

(“CA DFEH”) has already invested staff time to develop education materials and programs to

clarify that discrimination on the bases of gender identity and sexual orientation in health care

and insurance are unlawful under California law. CA DFEH may also engage in a multi-lingual

campaign to educate LEP Californians about their rights due to the Rule’s removal of notice and

tagline requirements and other language assistance requirements.

           186.    Similarly, the California Department of Insurance (“CA CDI”) has already

incurred costs to issue a notice to all California health insurers to clarify that the Rule does not

preempt state law and that health insurers must continue to comply with California’s anti-

discrimination laws. The Rule will also require CA CDI to increase staffing and resources to

address confusion surrounding the Rule and its relation to more stringent state law protections.

CA CDI expects confusion triggered by the Rule will lead to additional calls to the Department.

The Rule will require hiring one or more compliance officers to field those inquiries.

           187.    Several Massachusetts agencies have already had to, or will need to, promulgate

advisories or guidance as a result of the Rule. For example, MassHealth—the program that

administers the Commonwealth’s Medicaid program and Children’s Health Insurance

Program—prepared and sent an advisory to all of its managed care plans and other stakeholders



42
     https://speakerdeck.com/nyshumanrights/know-your-rights-lgbtq-plus-rights-under-new-york-state-law.

                                                         66
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 67 of 98




to reiterate that state anti-discrimination laws (as well as managed care contracts) continue to

prohibit discrimination on the basis of sexual orientation and transgender status, and require

meaningful language access for MassHealth members.

       188.    In addition, Massachusetts’ Division of Insurance (“DOI”) is preparing guidance

for insurance carriers in the Commonwealth to make clear that Massachusetts state

antidiscrimination laws, which prohibit discrimination on the basis of sex, sexual orientation,

gender identity, and national origin, continue to apply to insurers within DOI’s jurisdiction. DOI

is also working to ensure that its staff understands the continued applicably of state anti-

discrimination protections and considering developing additional educational material.

       189.    In anticipation of the Rule, Colorado’s Division of Insurance (“CO DOI”)

promulgated DOI Regulation 4-2-62, which among other things, prohibits insurance carriers

from discriminating on the basis of sexual orientation or gender identity, and also prohibits

insurers from denying, canceling, limiting, or refusing to issue or renew a policy because of a

person’s sexual orientation or gender identity. In light of the confusion caused by the Rule,

CODOI has needed to undertake substantial and costly actions to remediate that confusion: it

updated its website to address LGBTQ resources (including distinguishing between state and

federal rights and protections); will conduct additional training of staff to answer questions,

navigate appeals, and triage support needs with LGBTQ community members who contact the

Division; and may issue additional guidance to insurers about their obligations under state law,

as well as educational materials for consumers to reduce confusion around the Rule.

       190.    The Colorado Department of Health Care Policy and Financing (“COHCPF”) has

also begun to undertake substantial and costly actions out of serious concern that the Rule will

confuse or embolden providers who do not understand or who disagree with LGBTQ and LEP



                                                 67
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 68 of 98




protections. COHCPF has issued a clarifying bulletin regarding Colorado law to hospital leaders

and the state’s hospital association and will provide similar clarifications to other health

providers in Colorado about the state’s protections through oral and written communications.

Additionally, COHCPF has already provided an internal staff-wide training about the Rule and

Colorado’s anti-discrimination protections, and participated in a town hall organized by the

state’s largest LGBTQ advocacy group to provide clarity on the state’s protections.

        191.     In anticipation of the Rule, Connecticut’s Commission on Human Rights and

Opportunities (CHRO) issued a declaratory ruling that, inter alia, prohibits insurers from selling

insurance plans that discriminate on the basis of sexual orientation or gender identity.43 The

week after the Rule was promulgated, Connecticut’s Insurance Commissioner released new

guidance, in an attempt to respond to the significant confusion and concern caused by the rule,

reminding regulated entities and community members alike that Connecticut law prohibits

insurers and providers from discriminating on the basis of sexual orientation, or gender identity

or expression.44

        192.     Because of the 2020 Rule, the District of Columbia Health Benefit Exchange

(“HBX”) will need to provide updated guidance to assister grantees, who provide application and

enrollment assistance to District residents seeking coverage through DC Health Link, the online

health insurance marketplace operated by DC Health Benefit Exchange Authority. HBX will

also need to update trainings and guidance to assisters based on the Rule to help them address

questions related to the new Rule. HBX will also provide training to internal staff and customer




43
   CHRO Declaratory Ruling on Petition Regarding Health Insurers’ Categorization of Certain Gender-Confirming
Procedures as Cosmetic (Apr. 17, 2020).
44
   Press Release, Insurance Commissioner: Connecticut LGBTQ health care consumers remain protected from
discrimination, State of Ct. Ins. Dep’t (June 18, 2020), https://portal.ct.gov/CID/News-Releases/Press-
Releases/Press-Releases-20200618.

                                                      68
            Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 69 of 98




service representatives that serve their call center, and may need to update customer service

scripts.

           193.   Because of the Rule, the State of Hawaii’s Department of Human Services Med-

QUEST Division will likely need to expend funds to provide guidance, training, education, and

revision of documents for health plans, providers, and recipients.

           194.   Due to the Rule, state agencies in Illinois have been required to issue guidance

clarifying the scope of state and federal law and devote substantial resources to addressing

confusion created by the Rule. For example, the Illinois Department of Human Rights (“IL

DHR”), Department of Insurance (“IL DOI”), and Department of Healthcare and Family

Services (“IL DHFS”) issued a joint agency non-discrimination in health care services

communication “to clarify the 2020 Final Rule’s impact on residents of Illinois, to identify the

protections from discrimination that exist in State law, and to remind the healthcare community

of their ongoing obligations to deliver healthcare services in a non-discriminatory manner.”45

           195.   Additionally, IL DOI issued a company bulletin reminding health insurance

issuers of Illinois laws that protect against discrimination based on sexual orientation or gender

identity.46 To remediate the harmful effects of Defendants’ decision to narrow the scope of

Section 1557 through the Rule, IL DOI proposed its own rulemaking to expand the existing

nondiscrimination protections for gender identity at Ill. Adm. Code tit. 50, § 2603.35, so that the

protections apply to policy and claims practices relating to either group or individual health




45
   Guidance Relating to Nondiscrimination in Healthcare Services in Illinois (June 26, 2020),
https://www2.illinois.gov/dhr/Documents/Joint%20Nondiscrimination%20Guidance.pdf.
46
   Company Bulletin 2020-16 Health Insurance Coverage for Transgender, Nonbinary, and Gender Nonconforming
Individuals, and for Individuals of All Sexual Orientations (June 15, 2020),
https://insurance.illinois.gov/cb/2020/CB2020-16.pdf.

                                                    69
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 70 of 98




insurance coverage, other than grandfathered health plans or excepted benefit policies. See 43

Ill. Reg. 14,987 (Dec. 27, 2019).

        196.     And IL DHFS issued a provider notice “to clarify that despite the federal Final

Rule, medical assistance providers in Illinois are required to provide supplies and services

without discriminating on the basis of sexual orientation or gender-related identity pursuant to

the Illinois Human Rights Act, 775 ILCS 5, and 89 Ill. Adm. Code 140.12.”47

        197.     IL DHR is developing a community outreach plan and will hold training for staff

in light of the Rule.

        198.     To remediate the harmful effects of Defendants’ decision to narrow the scope of

Section 1557 through the Rule, the Illinois Department of Insurance proposed its own

rulemaking to expand the existing nondiscrimination protections for gender identity at Ill. Adm.

Code tit. 50, § 2603.35, so that the protections apply to policy and claims practices relating to

either group or individual health insurance coverage, other than grandfathered health plans or

excepted benefit policies. See 43 Ill. Reg. 14,987 (Dec. 27, 2019).

        199.     In light of the then-impending Rule, Maryland enacted new health anti-

discrimination legislation to ensure that individuals would remain protected under state law

regardless of HHS’s efforts to roll back express protections in the Section 1557 regulations.

H.B. 1120/S.B. 738, 2020 Leg., 441st Sess. (Md. 2020) to be codified at Md. Code Ann., Health-

Gen. § 2-1001 et seq.; Md. Code Ann., Ins. § 15-1A-22 (Acts 2020, c. 620, § 1, eff. May 8,

2020; Acts 2020, c. 621, § 1, eff. May 8, 2020). Since HHS’s publication of the Rule,

Maryland’s Health Benefit Exchange has convened a workgroup to assess the Rule’s impact



47
  Provider Notice Re: Protections Against Discrimination Based on Sexual Orientation, including Gender-Related
Identity Under the Illinois Human Rights Act (June 29, 2020),
https://www.illinois.gov/hfs/MedicalProviders/notices/Pages/prn200629a.aspx.

                                                      70
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 71 of 98




including updated guidance that will need to be issued, regulations that may need to be issued,

training needs, and consumer outreach and education needs. Similarly, Maryland’s Commission

on Civil Rights (“MD CCR”) is currently assessing the Rule’s impact, including the impact on

the Commission’s enforcement resources.

       200.    Because of the Rule, the Minnesota Department of Human Rights will need to

conduct outreach and issue publications to ensure that the public understands they remain

protected by state law. And the Equal Opportunity and Access Division of the Minnesota

Department of Human Services anticipates costs relating to revising guidance materials,

increased calls from the public, and additional training and education in light of the Rule.

       201.    The New Jersey Department of Health (“NJDOH”) will likely need to update

guidance to explain inconsistencies between federal- and state-level non-discrimination

protections, and the New Jersey Division of Consumer Affairs will likely need to provide

training for staff, consumers, and the regulated community. Similarly, in lieu of federal notices,

the NJDOH Office of Minority and Multicultural Health will need to work proactively with the

NJDOH Health Systems branch, hospital associations, and primary care associations to ensure

patients with LEP have options and the same standard access to health care. NJDOH will also

need to remind grantees and licensees about the necessity of language access and non-

discrimination in the absence of a federal mandate.

       202.    Due to the Rule and concomitant concerns from consumers, the Oregon Health

Authority (“OHA”) and Oregon Department of Consumer and Business Services have sent

guidance reassuring Oregon residents that discrimination against Medicaid and commercial

health plan members based on gender identity remains prohibited under state law. OHA will

need to update current public-facing materials regarding anti-discrimination protections and send



                                                71
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 72 of 98




out guidance related to language access to account for the Rule’s changes. The Rule also means

that OHA will need to consistently and continuously reaffirm that affected individuals are

protected by Oregon law and that there are remedies for discrimination. The Rule creates fear

and uncertainty in an already difficult and challenging climate and frustrates OHA’s mission for

health equity by creating additional barriers to care and associated fear.

        203.    Rhode Island’s Commission for Human Rights plans to conduct outreach to

employers to remind them that the protected characteristics of pregnancy status, sexual

orientation, and gender identity/expression are still covered under state law despite the Rule and

other Rhode Island agencies, including the state-based health insurance exchange, are

considering training for staff in light of the Rule, which would incur additional costs. Rhode

Island’s Department of Health (RIDOH) plans to issue guidance to address confusion for health

care professionals and health care facilities to highlight the important differences between what

the Rule requires and what state law requires.

        204.    Due to the Rule, the Vermont Department of Financial Regulation released a

statement to remind regulated entities and Vermont’s transgender community that Vermont law

prohibits health insurers from unfairly discriminating based on gender identity.48

        205.    The Wisconsin Department of Health Services also plans to (1) issue guidance in

light of the Rule to address confusion likely to be experienced by health plans, providers, and

members; (2) train and educate staff, benefit program members, and community partners on the

Rule to mitigate any confusion; and (3) update public postings, fact sheets, and “know your

rights” materials. On June 29, 2020, the Wisconsin Office of the Commissioner of Insurance



48
   On LGBTQ+ Rights: Vermont and U.S. Supreme Court Lead (June 17, 2020), https://dfr.vermont.gov/other/lgbtq-
rights-vermont-and-us-supreme-court-lead.


                                                     72
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 73 of 98




(“WI OCI”) issued a bulletin clarifying legal requirements regarding nondiscrimination in health

insurance coverage for individuals who are transgender or gender dysphoric.49 Additionally, WI

OCI is in the process of updating consumer information publications and compiling a fact sheet

on individual rights in light of the Rule.

        206.     Other Plaintiffs also intend to issue guidance to address confusion within the

regulated community, revise or update public-facing materials to clarify non-discrimination

protections, provide training for agency staff, and/or engage in community outreach as a result of

and to counteract the 2020 Rule.

        B.       Plaintiffs will incur increased enforcement costs and burdens as a result of
                 the 2020 Rule.

        207.     In addition, the Rule will injure Plaintiffs by causing them to incur additional

costs through investigation and enforcement of state civil rights protections banning

discrimination in health care settings and health insurance.

        208.     Most Plaintiffs have one or more state agencies with jurisdiction to investigate

discrimination in the health care context and have established complaint or grievance procedures

to address discrimination in that context, including, for example, health departments, agencies

dedicated to human rights, and state insurance commissioners or departments. Plaintiffs’

agencies receive complaints from the public, investigate the facts giving rise to those complaints

through various investigative tools, and attempt to resolve complaints. Many of Plaintiffs’ state

agencies have mechanisms for issuing findings or determinations of violations, enforcing

determinations or orders, and collecting any applicable damages or penalties.




49
 Nondiscrimination Regarding Coverage for Insureds Who Are Transgender or Gender Dysphoric, Wi. Off. of
Comm’r of Ins. (June 29, 2020), https://oci.wi.gov/Pages/Regulation/Bulletin20200629Nondiscrimination.aspx.

                                                      73
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 74 of 98




       209.    The Rule will burden Plaintiffs with increased enforcement costs as the Rule

diverts discrimination complaints from federal to state enforcement agencies. As the Rule limits

the scope and breadth of OCR’s federal enforcement against discrimination, individuals who

previously would have sought assistance from OCR will be forced to seek assistance from state

agencies or bring private lawsuits.

       210.    Complainants alleging discrimination (on any of the grounds covered by Section

1557) against entities that were covered by OCR’s prior interpretation of Section 1557, but are

no longer covered under the Rule, will no longer be able to file complaints with OCR; instead,

they will likely turn to state agencies for assistance. For example, after the 2020 Rule becomes

effective, an individual who is subject to race discrimination by a health insurance company

offering an employer-sponsored plan will have no recourse with OCR. Whereas HHS should

bear the primary responsibility of enforcing discrimination prohibitions in all forms against

health care entities, the Department’s refusal to do so will expose state and local enforcement

agencies to continuing enforcement costs from individuals seeking relief from discrimination.

       211.    Likewise, although the Supreme Court’s Bostock decision requires OCR to

investigate complaints relating to discrimination based on transgender status and sexual

orientation, by flouting Bostock and other case law, the Rule instead will demand that such

complaints to be filed with state agencies instead of OCR. And as noted above, HHS

acknowledges that LEP individuals may not be aware of their rights under federal law with the

repeal of the notice and taglines requirements; therefore, LEP individuals will likely turn to state

agencies instead.

       212.    By wrongfully suggesting that sexual orientation and gender identity are outside

Section 1557’s scope, the Rule will invite discrimination and confusion within the regulated



                                                 74
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 75 of 98




community. In so doing, the Rule will directly increase the prevalence of discrimination in

Plaintiffs’ jurisdictions. Plaintiffs and their enforcement agencies will bear the burden of this, as

their enforcement resources will be required to enforce civil rights standards in their

jurisdictions.

        213.     Moreover, by falsely suggesting that Section 1557’s protections do not encompass

discrimination on the basis of sexual orientation and gender identity, or that insurers need not

cover transition-related care or cover other health services for transgender people in a

nondiscriminatory manner, the Rule threatens to induce covered entities to roll back or reduce

certain protections they previously understood to be required by the law. With HHS’s abdication

of its enforcement obligations through the Rule, the burden of holding these entities accountable

for maintaining nondiscriminatory policies or practices, or making discriminatory coverage

determinations on these bases, will now fall entirely to state and local enforcement agencies and

the courts.

        214.     To handle the increase in complaints, state agencies will be forced to shift

enforcement priorities in order to manage their already-limited resources or incur costs by hiring

additional investigators, counsel, data analysts, and other staff to properly investigate

discrimination claims and enforce state laws.

        215.     For example, CA DFEH does not have discretion to decline to process and

investigate complaints within its jurisdiction, so any increase in complaints necessarily increases

its workload. CA DFEH anticipates that processing and resolving complaints that historically

could have been filed with OCR could result in at least $1,346 to $2,308 of staff time per

complaint, and that even a conservative estimate supports an increase of 24 complaints per year




                                                  75
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 76 of 98




being filed by transgender individuals for discrimination in health care and insurance due to the

Rule.

        216.   In Massachusetts, several state agencies have enforcement authority over

complaints of discrimination in the health care and insurance contexts. For example, the

Massachusetts Commission Against Discrimination (“MCAD”) processes and investigates

complaints of discrimination in public accommodations and employment, among other areas. In

fiscal year 2019, MCAD received and processed 3,364 new complaints, a third of which

involved allegations of discrimination on the basis of sex, sexual orientation, transgender status,

or national origin. The Massachusetts DOI is the primary regulator of insurance carriers in

Massachusetts and is responsible for investigating discrimination complaints against insurers,

including those that allege discrimination on the basis of sex, sexual orientation, transgender

status, and national origin. DOI estimates that it could cost between $100 and $150 to process

and investigate each new complaint of discrimination within DOI’s jurisdiction. MassHealth has

enforcement authority over any MassHealth provider who discriminates against any MassHealth

member on the basis of sex, sexual orientation, transgender status, or national origin.

MassHealth provides coverage to nearly 1.8 million Massachusetts residents. Each of these

agencies has a significant workload and will need to devote staff time and resources to

processing and investigating each new complaint of discrimination. It is reasonable to expect

that these agencies will receive additional complaints of discrimination that could have been

filed with OCR prior to the Rule.

        217.   Colorado estimates that it will cost $171.30 to process and investigate each

complaint regarding discrimination against transgender people within CO DOI’s jurisdiction.




                                                76
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 77 of 98




       218.    In Illinois, IL DHR affirms that investigating additional complaints will divert

resources from the other work of the agency. IL DHR investigates allegations of discrimination

in the area of public accommodations attributable to 14 different protected categories. These

categories include the ACA’s identified bases of race, color, national origin, sex, disability and

age. Each charge requires the dedication of IL DHR resources, equipment, and staff (intake,

investigative, supervisors, legal and office support). Without additional staff and resources, each

new charge added to the agency’s inventory displaces the other charges that are pending

investigation and processing. The cost to process a charge in Fiscal Year 2019 was $4,695.65.

       219.    In Maryland, the MD CCR has concurrent jurisdiction with the Maryland

Department of Health and the Maryland Insurance Administration in the enforcement of health-

related discrimination complaints, including discrimination based on gender identity and sexual

orientation. Because HHS will no longer protect Marylanders from these forms of

discrimination, MD CCR anticipates an increase in complaints, which will require the it to divert

already-limited resources to review and investigate the complaints.

       220.    Because Michigan law requires that the Michigan Department of Civil Rights

(“MDCR”) investigate all complaints of discrimination, increased complaints related to

discrimination in health care caused by the Rule may burden MDCR’s resources and slow down

the investigation and processing for all cases.

       221.    The Minnesota Department of Human Rights (“MN DHR”) affirms that

investigating additional charges of discrimination will divert resources from the other work of

the agency. Each charge requires the dedication of Department resources, equipment, and staff

(including investigators, attorneys, and administrative personnel). MN DHR estimates the cost




                                                  77
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 78 of 98




to process and investigate a typical charge of discrimination in state fiscal year 2020 was

approximately $2,200 to $3,000.

       C.      The 2020 Rule will harm public health and impose additional costs on
               Plaintiffs’ health care systems.

       222.    Plaintiffs have protectable interests in the health and well-being of adults and

children who live in their states. The Rule harms these interests. In addition, Plaintiffs’ health

care systems will be forced to bear increased costs attendant to these harms, as the Rule impairs

public health and increases burdens to Plaintiffs’ already-strained health care systems.

       223.    The Rule purports to remove and reduce federal regulatory protections for

LGBTQ individuals, women and others seeking reproductive health care or with pregnancy-

related conditions, LEP individuals, and other protected groups (due to the narrowed scope of

coverage of insurance plans), and it does so during the worst public health crisis in a century.

The Rule will create confusion among Plaintiffs’ residents about their rights and will cause some

individuals to delay or avoid seeking care.

       224.    The public health effects of eliminating anti-discrimination protections are clear,

as HHS itself has previously determined that discrimination in the health care context leads to

“poor and inadequate health care” and “exacerbate[s] existing health disparities in underserved

communities.” 81 Fed. Reg. 31,444. HHS also long recognized that individuals who have

experienced discrimination in the health care context often postpone or do not seek needed health

care, resulting in adverse health outcomes. Id. By increasing the likelihood that LGBTQ

individuals, LEP individuals, and others will hesitate to seek care because they fear

discrimination, the Rule puts everyone at increased risk. Delaying care, in turn, results in

avoidable human suffering and a “marketplace comprised of higher medical costs due to delayed

treatment, lost wages, lost productivity, and misuse of people’s talents and energy.” Id.


                                                 78
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 79 of 98




        225.     Moreover, deterring individuals from accessing timely care is particularly

catastrophic for public health in light of COVID-19. Such barriers to care result in delayed

testing, contact tracing, and isolation, thereby impairing Plaintiffs’ ability to reduce the spread of

disease in Plaintiffs’ jurisdictions.

                 1. The Rule harms LGBTQ individuals.

        226.     As discussed above, the Rule eliminates the 2016 Rule’s express protections

against sex discrimination based on gender identity and sex stereotyping. The 2020 Rule

advances a narrative that transgender people are not welcome in health care settings, which will

generate fear, confusion, and uncertainty for these vulnerable people. Some transgender

individuals will delay or avoid seeking care. By emboldening discrimination, the Rule increases

the likelihood that transgender individuals will encounter discrimination in health care settings.

This will have negative health consequences for LGBTQ people (and public health in general)

and exacerbate health disparities that already exist.

        227.     The effect of discrimination on health outcomes for LGBTQ people, as well as

access to health care services, is well documented.50 LGBTQ persons report experiencing

barriers to receiving medical services, including disrespectful attitudes, discriminatory treatment,

inflexible or prejudicial policies, and even outright refusals of essential care, leading to poorer




50
  Lambda Legal, When Health Care Isn’t Caring: Lambda Legal’s Survey on Discrimination Against LGBT People
and People Living with HIV, 5-7 (2010),
https://www.lambdalegal.org/sites/default/files/publications/downloads/whcic-report_when-health-care-isnt-
caring.pdf; see also Jennifer Kates, et al., Kaiser Family Foundation, Health and Access to Care and Coverage for
Lesbian, Gay, Bisexual, and Transgender (LGBT) Individuals in the U.S. (May 3, 2018), https://www kff.org/report-
section/health-and-access-to-care-and-coverage-lgbt-individuals-in-the-us-health-challenges/.


                                                       79
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 80 of 98




health outcomes and often serious or even catastrophic consequences. Transgender people in

particular report disparate treatment and even overtly hostile treatment from providers.51

        228.     One report shows that roughly one in six LGBTQ people avoid seeking medical

care due to concerns about discrimination because they are LGBTQ.52

        229.     As a result of discrimination in health care, as well as systemic oppression and

devaluation associated with social stigma, LGBTQ individuals experience worse physical health

compared to their heterosexual and non-transgender counterparts,53 have higher rates of chronic

conditions,54 and are at higher risk for certain mental health and behavioral health conditions,

including depression, anxiety, and substance misuse.55 For similar reasons, LGBTQ youth, in

particular, report a greater incidence of mental health issues and suicidal behaviors, suffer

bullying and victimization to a greater extent than heterosexual youth, and have difficulty

addressing concerns related to their sexual identity with their medical providers.56

        230.     Past experiences of bias, humiliation, harsh treatment, and isolation, as well as

perceived bias by health care providers, can discourage LGBTQ individuals from seeking care,

which in turn results in poorer health outcomes due to delays in diagnosis, treatment, or

preventive measures.57



51
   The Report of the 2015 U.S. Transgender Survey, Nat’l Ctr. for Transgender Equality, 97 (2016),
http://www.transequality.org/sites/default/files/docs/usts/USTS%20Full%20Report%20-%20FINAL%201.6.17.pdf;
see also Kates, supra n.50.
52
   Discrimination in America, Robert Wood Johnson Foundation (Nov. 2017),
https://www.rwjf.org/content/dam/farm/reports/surveys_and_polls/2017/rwjf441734.
53
   Kates, supra n.50.
54
   Id.
55
   Id. at 8.
56
   Hudaisa Hafeez, et al., Health Care Disparities Among Lesbian, Gay, Bisexual, and Transgender Youth: A
Literature Review, Cureus (Apr. 2017), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5478215/; see also
Michelle M. Johns, et al., Transgender Identity and Experiences of Violence Victimization, Substance Use, Suicide
Risk, and Sexual Risk Behaviors Among High School Students—19 States and Large Urban School Districts, 2017,
U.S. Department of Health and Human Services/Centers for Disease Control and Prevention, Morbidity and
Mortality Weekly Report (Jan. 25, 2019), https://www.cdc.gov/mmwr/volumes/68/wr/pdfs/mm6803a3-H.pdf.
57
   Lambda Legal, supra n.50, at 12.

                                                       80
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 81 of 98




        231.   By affirmatively announcing that OCR will not investigate sex discrimination on

the basis of sexual orientation and gender identity, the Rule signals that such discrimination will

be tolerated by the federal government. As a result, LGBTQ individuals may be confused about

what anti-discrimination protections remain in place and delay care because they fear

discrimination.

        232.   As a result of the Rule and related confusion and fear of discrimination, LGTBQ

individuals who do seek care may avoid disclosing their sexual orientation or transgender status

to their health care providers. This may result in adverse health consequences for LGBTQ

people because health care providers may not screen for relevant infections or cancers or may

fail to order medically indicated tests or screenings. It harms individual patients and the public

health in general when medical problems remain undetected and untreated. These problems are

compounded by the current pandemic. Delaying care can lead to chronic conditions, which put

individuals at a higher risk for COVID-19.

               2. The Rule harms women and others seeking reproductive health care and
                  with pregnancy-related conditions.

        233.   By unlawfully incorporating Title IX’s blanket religious exemption and abortion

exception, and repealing the 2016 Rule’s clarification that sex discrimination includes

pregnancy-related conditions, the 2020 Rule will create confusion about the scope of protections

against these forms of discrimination under federal law. In turn, the Rule may prevent or

discourage women and other individuals seeking reproductive health care from accessing that

care.

        234.   The Rule also serves to further stigmatize abortion and may embolden providers

to deny abortion care (potentially including contraception).




                                                81
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 82 of 98




        235.     As the Department recognized in 2016, “a blanket religious exemption could

result in a denial or delay in the provision of health care to individuals and in discouraging

individuals from seeking necessary care, with serious, and in some cases, life threatening

results.” 81 Fed. Reg. 31,380.

        236.     Discriminatory denials of service will result in an increase in unplanned

pregnancies, which are associated with poor birth outcomes and maternal health complications,

including preterm birth, low birth weight, stillbirth, and early neonatal death.58 Women facing

an unplanned pregnancy are more likely than those with planned pregnancies to receive late or

no prenatal care, to smoke and consume alcohol during pregnancy, to suffer from perinatal mood

disorders, and to experience domestic violence during pregnancy.59

        237.     Individuals facing unplanned pregnancy are also more likely to experience

economic hardship and insecurity.60 Economic security is associated with improved health

outcomes, including lower risk of disease, better mental health, greater access to medical care,

and longer life expectancy.

        238.     Births resulting from unplanned pregnancies are likely to be publicly funded

through state Medicaid and the Children’s Health Insurance Program. In 2006, births resulting

from unplanned pregnancies cost the states and the federal government nearly $11.1 billion in




58
   Megan Kavanaugh, et al., Contraception and Beyond: The Health Benefits of Services Provided at Family
Planning Centers, Guttmacher Institute (July 2013), http://www.guttmacher.org/report/contraception-and-beyond-
health-benefits-services-provided-family-planning-centers; Caitlin Gerdts, et al., Side Effects, Physical Health
Consequences, and Mortality Associated with Abortion and Birth after an Unwanted Pregnancy, Women’s Health
Issues (Jan.-Feb. 2016), https://www.sciencedirect.com/science/article/pii/S1049386715001589.
59
   Clinical Preventive Services for Women: Closing the Gaps, Institute of Medicine, 103 (2011),
https://www.nap.edu/read/13181/chapter/1.
60
   Diana Greene Foster, et al., Socioeconomic Outcomes of Women Who Receive and Women Who Are Denied
Wanted Abortions in the United States, Am. Journal of Pub. Health (Feb. 7, 2018),
https://ajph.aphapublications.org/doi/full/10.2105/AJPH.2017.304247.


                                                       82
           Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 83 of 98




costs.61 In California, 62 percent of unplanned births are publicly funded, primarily by Medi-

Cal, the state’s Medicaid program, and in Massachusetts, 59 percent of unplanned births are

publicly funded.62

        239.     The children of individuals denied care also face negative development, health,

caregiving, and socioeconomic consequences.63

        240.     Accordingly, by creating confusion and emboldening health care providers to

deny reproductive health care, the Rule harms women, families, and society in general.

                 3. The Rule harms individuals with limited English proficiency (LEP).

        241.     The Rule’s weakening of protections for LEP individuals and elimination of the

notice and taglines requirements will exacerbate difficulties faced by LEP individuals attempting

to access health care.

        242.     More than 67 million people in the U.S. speak a language other than English at

home and more than 25 million people are LEP, meaning they speak English less than “very

well.”64

        243.     Language-related barriers severely limit an individual’s opportunity to access

health care services, assess options, express choices, follow medication instructions, ask




61
   Adam Sonfield, et al., The Public Costs of Births Resulting from Unintended Pregnancies: National and State-
Level Estimates, Perspectives on Reproductive and Sexual Health (June 2011),
https://www.guttmacher.org/journals/psrh/2011/05/public-costs-births-resulting-unintended-pregnancies-national-
and-state-level.
62
   Id. at Table 1.
63
   Diana Greene Foster, et al., Effects of Carrying an Unwanted Pregnancy to Term on Women’s Existing Children,
The Journal of Pediatrics (Feb. 2019), https://www.jpeds.com/article/S0022-3476(18)31297-6/fulltext; Diana
Greene Foster, et al., Comparison of Health, Development, Maternal Bonding, and Poverty Among Children Born
After Denial of Abortion vs After Pregnancies Subsequent to an Abortion, JAMA Pediatrics (Nov. 2018),
https://jamanetwork.com/journals/jamapediatrics/fullarticle/2698454.
64
   U.S. Census Bureau, Characteristics of People by Language Spoken at Home, American Community Survey 1-
Year Estimates, tbls. S1601, S1603 (2018),
https://data.census.gov/cedsci/table?q=language&hidePreview=false&tid=ACSST1Y2018.S1601.


                                                      83
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 84 of 98




questions, and seek assistance.65 LEP patients receive a lower quality of care than English-

proficient patients in terms of incidence of medical errors and understanding of the treatment

plans.66 Removing existing protections only continues these inequities in health care delivery.

        244.    By contrast, access to quality interpreter services ensures fewer errors in

communication, significantly shorter hospital stays, reduces 30-day readmission rates, and

improves overall patient satisfaction.

        245.    By removing and weakening language access requirements the Rule will diminish

public knowledge of the means and methods for accessing health care and health insurance.

Standardization and posting requirements under the 2016 Rule alerted both the public and

providers of the critical importance of interpreter services. By eliminating notice requirements,

the 2020 Rules shifts the burden back to LEP individuals seeking care to know about their rights

to language assistance services and to demand those services. LEP individuals will not learn of

their rights and the programs and services available to them, which will result in poorer health

outcomes. LEP individuals may be subject to misinformation and will not be able to access

health care as timely and adequately as English speakers can.

        246.    The COVID-19 pandemic makes language access services especially critical, as

health care providers must quickly triage patients of all backgrounds according to their

symptoms and public health officials attempt to distribute information and guidance documents




65
   Nat’l Health Law Program & Access Project, Language Services Action Kit, 40 (Feb. 2004),
https://www.commonwealthfund.org/sites/default/files/documents/___media_files_publications_fund_report_2002_
may_providing_language_interpretation_services_in_health_care_settings__examples_from_the_field_lep_actionkit
_reprint_0204_pdf.pdf.
66
   Alexander R. Green & Chijioke Nze, Language-Based Inequity in Health Care: Who is the “Poor Historian”?,
American Medical Association Journal of Ethics, 263-271 (Mar. 2017), https://journalofethics.ama-
assn.org/sites/journalofethics.ama-assn.org/files/2018-05/medu1-1703.pdf.


                                                     84
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 85 of 98




to diverse communities. Early reports indicate that LEP patients may face worse outcomes when

seeking emergency care for COVID-19 symptoms.67

        247.     Additionally, as medical services are more frequently provided through telehealth

due to the pandemic, access to qualified interpreters is crucial. Yet the 2020 Rule lowers the

qualification standards for interpreters and eliminates real-time video interpretation services.

                 4. The Rule harms protected persons on newly non-covered insurance
                    plans.

        248.     By narrowing the scope of covered entities, the Rule creates confusion and

uncertainty for individuals who have or are considering private, employer-sponsored health

insurance plans. In light of the Rule, individuals may reasonably not know whether their

insurance company will continue to offer or renew coverage on a non-discriminatory basis, may

be confused as to whether more-protective state laws—where they exist—apply, and may

reasonably believe based on the announcement of the Rule that some of their medically

necessary procedures will no longer be covered.

        249.     Fear of discrimination deters individuals from seeking medical care. For

example, nearly 1 in 5 Latinos have avoided medical care due to concern of being discriminated

against or treated poorly.68 And 22 percent of Black Americans have avoided medical care for

fear of discrimination.69



67
   See e.g., David Velasquez, et al., Equitable Access to Health Information for Non-English Speakers Amidst the
Novel Coronavirus Pandemic, Health Affairs (Apr. 2, 2020),
https://www.healthaffairs.org/do/10.1377/hblog20200331.77927/full/; Claudia Boyd-Barrett, Community Groups
Serve as Pandemic Information Lifeline to Non-English Speakers, California Health Report (Mar. 31, 2020),
https://www.calhealthreport.org/2020/03/31/community-groups-serve-as-pandemic-information-lifeline-to-non-
english-speakers/.
68
   Discrimination in America: Experiences and Views of Latinos, Robert Wood Johnson Foundation (Oct. 2017),
https://www.rwjf.org/content/dam/farm/reports/surveys_and_polls/2017/rwjf441402.
69
   Discrimination in America: Experiences and Views of African Americans, Robert Wood Johnson Foundation
(Oct. 2017), https://www rwjf.org/content/dam/farm/reports/reports/2017/rwjf441128.


                                                        85
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 86 of 98




         250.     The Rule is particularly troubling in light of the health inequities exacerbated by

the COVID-19 pandemic. Black and Latino of the United States have been three times as likely

to become infected with COVID-19 as white residents, according to data covering 640,000

infections detected in nearly 1,000 U.S. counties.70 And Black and Latino people have been

nearly twice as likely to die from the virus as white people.71

                  5. The Rule’s Public Health Harms Will Impose Additional Costs on
                     Plaintiffs and their Health Care Systems.

         251.     As HHS has previously recognized, see supra ¶¶ 5, 74, 87, 224, 235, delaying

care results in higher medical costs later. Some of those costs will be borne by Plaintiffs in the

form of higher government-funded health care costs and increased costs of care for uninsured

patients by public hospitals.

         252.     Plaintiffs administer and oversee multiple federal- and state-funded health care

programs, including Medicaid, Children’s Health Insurance Program, and other sources partially

funded by Plaintiffs. For example, California administers Medi-Cal, its version of Medicaid.

Similarly, Massachusetts’ MassHealth program provides coverage to nearly 1.8 million

Massachusetts residents, including critical coverage to particularly vulnerable segments of the

populations, such as children and people with disabilities. And New York pays health care costs

for eligible low-income and moderate-income residents, including children, through its Medicaid

program and a number of other programs funded in whole or in part by the State. As individuals

delay treatment due to fear of discrimination, health insurance programs funded partially by the

States will face increased expenses.


70
   Richard A. Oppel, Jr., et al., The Fullest Look Yet at the Racial Inequity of Coronavirus, N.Y. Times (July 5,
2020), https://www nytimes.com/interactive/2020/07/05/us/coronavirus-latinos-african-americans-cdc-
data html?action=click&module=Top%20Stories&pgtype=Homepage.
71
   Id.


                                                         86
            Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 87 of 98




           253.   Many states also run public hospitals and cover the cost of care when patients do

not have health insurance. Although most New Yorkers have health insurance, more than one

million residents are uninsured.72 Many of New York’s uninsured are poor or low-income: more

than 77 percent (approximately 776,000 people) had incomes below 400 percent of the federal

poverty level. See id. New York’s communities of color are more likely to be without insurance

coverage.73 And nearly one-quarter of all noncitizens residing in New York State—or more than

484,000 individuals—were uninsured in 2016. Id. Given these figures, higher costs due to

delayed treatment of those who fear discrimination will in turn increase uncompensated care

costs for public hospitals in New York.

           254.   In the 2016 Rule, HHS specifically found that expanded anti-discrimination

protections would lead to a decrease in uncompensated care payments. 81 Fed. Reg. 31,461

(recognizing that anti-discrimination protections under the 2016 Rule will contribute to a

decrease in payments by the federal government for uncompensated care costs). Accordingly,

Defendants’ elimination of the express anti-discrimination protections contained in HHS’s

Section 1557 regulations will inevitably increase the more than $19 billion dollars states already

pay each year to reimburse providers for uncompensated care.74 In fact, state and local

governments fund approximately 37.6 percent of government funded uncompensated care

costs.75


72
   See NYS Uninsured Rate Continues to Decline, Greater N.Y. Hosp. Ass’n (Oct. 7, 2019),
https://www.gnyha.org/news/nys-uninsured-rate-continues-to-decline/.
73
   Success in the Empire State: Health Insurance Coverage Trends, N.Y. State Health Found. (Nov. 14, 2017),
https://nyshealthfoundation.org/wp-content/uploads/2017/11/success-in-the-empire-state-health-insurance-trends-
NY.pdf.
74
   See Teresa A. Coughlin, et al., Uncompensated Care for the Uninsured in 2013: A Detailed Examination, Kaiser
Family Found., at 4 (May 30, 2014), https://www kff.org/uninsured/report/uncompensated-care-for-the-uninsured-
in-2013-a-detailed-examination/ (cited at 81 Fed. Reg. 31,461 n.380).
75
   See Teresa A. Coughlin, et al., An Estimated $84.9 Billion In Uncompensated Care Was Provided In 2013; ACA
Payment Cuts Could Challenge Providers, Health Affairs, 811 at Ex. 4 (May 2014),
https://www.healthaffairs.org/doi/pdf/10.1377/hlthaff.2013.1068.

                                                      87
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 88 of 98




        255.   Some of Plaintiffs’ residents have insurance plans underwritten by companies in

other states with fewer anti-discrimination protections. Accordingly, residents with insurance

plans written out-of-state may be denied care that would be covered by a plan written in their

home state. When such residents are denied coverage, they may have to turn to state-funded

care.

        256.   Additionally, some of Plaintiffs’ residents may engage in interstate travel to

jurisdictions that lack Plaintiffs’ robust state-level protections against discrimination in health

care. When Plaintiffs’ residents travel to or study in states with fewer protections and suffer

discrimination or are denied care, Plaintiffs’ jurisdictions may bear the enforcement costs and

public health repercussions when residents return home.

                                     CLAIMS FOR RELIEF

                                 FIRST CLAIM FOR RELIEF
                     (Violation of APA; 5 U.S.C. § 706—Contrary to Law)

        257.   Plaintiffs incorporate by reference the allegations set forth in each of the

preceding paragraphs of this Complaint.

        258.   The APA requires courts to “hold unlawful and set aside” agency action that is

“not in accordance with law.” 5 U.S.C. § 706(2)(A).

        259.   The 2020 Rule is not in accordance with the law because it unlawfully exempts

entities subject to Section 1557; incorporates religious and abortion exemptions under Title IX

into Section 1557—but not Title IX’s prohibition on sex discrimination on the basis of

pregnancy status, gender identity, and sex stereotyping; and limits protections against national

origin discrimination that require meaningful access to health care programs and activities.




                                                  88
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 89 of 98




       260.     The 2020 Rule conflicts with the Supreme Court’s holding in Bostock v. Clayton

County that the plain meaning of sex discrimination encompasses discrimination based on an

individual’s sexual orientation or gender identity.

       261.     The Rule eliminates protections based on sexual orientation and gender identity in

unrelated regulations promulgated under different statutes, which conflicts with controlling legal

authority regarding the meaning of “sex.”

       262.     The Rule conflicts with Section 1557 by failing to make available the

enforcement mechanisms of Title VI, Title IX, the Age Discrimination Act, and the

Rehabilitation Act in the case of discrimination against a person on the basis of any protected

characteristic under the underlying statutes.

       263.     The 2020 Rule also runs counter to Section 1554 of the ACA, which, inter alia,

forbids the HHS Secretary from promulgating “any regulation” that creates “unreasonable

barriers” or “timely access” to health care.

       264.     The Rule is therefore “not in accordance with law” as required by the APA. 5

U.S.C. § 706(2)(A).

       265.     Defendants’ violation causes ongoing harm to Plaintiffs and their residents.

                               SECOND CLAIM FOR RELIEF
              (Violation of APA; 5 U.S.C. § 706—In Excess of Statutory Authority)

       266.     Plaintiffs incorporate by reference the allegations set forth in each of the

preceding paragraphs of this Complaint.

       267.     Under the Administrative Procedure Act, courts must “hold unlawful and set aside

agency action” that is “in excess of statutory jurisdiction, authority, or limitations, or short of

statutory right.” 5 U.S.C. § 706(2)(C).




                                                  89
           Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 90 of 98




          268.   Defendants may only exercise authority conferred by statute. City of Arlington v.

FCC, 569 U.S. 290, 297-98 (2013).

          269.   The 2020 Rule exceeds statutory authority because it creates a broad religious

exemption, which gives religiously-affiliated providers and insurers license to deny care and

coverage for discriminatory reasons.

          270.   The 2020 Rule is therefore “in excess of statutory jurisdiction, authority, or

limitations, or short of statutory right,” in violation of the APA. 5 U.S.C. § 706(2)(C).

          271.   Defendants’ violation causes ongoing harm to Plaintiffs and their residents.

                              THIRD CLAIM FOR RELIEF
    (Violation of APA; 5 U.S.C. § 706—Arbitrary, Capricious, and Abuse of Discretion)

          272.   Plaintiffs incorporate by reference the allegations set forth in each of the

preceding paragraphs of this Complaint.

          273.   The APA requires courts to “hold unlawful and set aside” agency action that is

“arbitrary,” “capricious,” or an “abuse of discretion.” 5 U.S.C. § 706(2)(A).

          274.   The 2020 Rule is arbitrary and capricious because HHS’s justification for its

decision runs counter to the evidence before the agency, disregards material facts and evidence,

and fails to consider important aspects of the problem, including patient harms imposed on

LGBTQ individuals, women and others seeking reproductive health care or with pregnancy-

related conditions, LEP individuals, rural patients, and other vulnerable populations.

          275.   The 2020 Rule is also arbitrary and capricious because it fails to adequately

justify its departure from HHS’s prior policy on which there are substantial reliance interests.

          276.   The 2020 Rule is also arbitrary and capricious because it is based on a flawed

cost-benefit analysis. The Rule does not adequately quantify or consider the harms that will

result.

                                                   90
           Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 91 of 98




       277.     The Rule is arbitrary and capricious because it is pretextual. For example, while

HHS purports to base its Rule on the “plain meaning” of “on the basis of sex,” HHS finalized the

Rule without change after the Supreme Court issued its decision directly to the contrary in

Bostock.

       278.     The Rule is therefore “arbitrary, capricious, [or] an abuse of discretion” in

violation of the APA. 5 U.S.C. § 706(2)(A).

       279.     Defendants’ violation causes ongoing harm to Plaintiffs and their residents.

                            FOURTH CLAIM FOR RELIEF
                              Violation of Fifth Amendment
              (Due Process—Equal Protection Based on Unconstitutional Animus)

      280. Plaintiffs incorporate by reference the allegations set forth in each of the preceding

paragraphs of this Complaint.

      281. Under the equal protection component of the Due Process Clause of the Fifth

Amendment to the United States Constitution, the federal government cannot deny to any person

the equal protection of its laws. The Due Process Clause prohibits the federal government from

discriminating against individuals on the basis of sex. U.S. Constitution Amend. V.

      282. Defendants were motivated by discriminatory animus toward transgender people and

other members of the LGBTQ community when they promulgated the Rule.

      283. Defendants intend to target transgender individuals with the Rule as part of their

broader efforts to stigmatize LGBTQ people.

      284. Defendants’ violation causes ongoing harm to Plaintiffs and their residents.




                                                 91
             Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 92 of 98




                                      REQUEST FOR RELIEF

        WHEREFORE, the States respectfully requests that this Court:

        1.     Declare that the 2020 Rule is arbitrary, capricious, an abuse of discretion, or not in

accordance with law within the meaning of 5 U.S.C. § 706(2)(A);

        2.     Declare that the 2020 Rule is in excess of the Department’s statutory jurisdiction,

authority, or limitations, or short of statutory right within the meaning of 5 U.S.C. § 706(2)(C);

        3.     Declare that the 2020 Rule violates the Equal Protection Clause of the Fifth

Amendment to the United States Constitution;

        4.     Postpone the effective date of the 2020 Rule pursuant to 5 U.S.C. § 705;

        5.     Vacate and set aside the 2020 Rule;

        6.     Enjoin the Department and all its officers, employees, and agents, and anyone acting

in concert with them, from implementing, applying, or taking any action whatsoever under the

Rule;

        7.     Award Plaintiffs their reasonable fees, costs, and expenses, including attorneys’

fees, pursuant to 28 U.S.C. § 2412; and

        8.     Grant such other relief as the Court deems just and proper.




                                                   92
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 93 of 98




Dated: July 20, 2020                                Respectfully submitted,

                                                    LETITIA JAMES
                                                    Attorney General of the State of New York

                                                    Matthew Colangelo
                                                     Chief Counsel for Federal Initiatives

                                                    Elena Goldstein
                                                     Deputy Chief, Civil Rights Bureau

                                                    By: /s/ Joseph J. Wardenski
                                                    Joseph J. Wardenski, Senior Trial Counsel
                                                    Fiona J. Kaye, Assistant Attorney General
                                                    Travis England, Assistant Attorney General
                                                    Marissa Lieberman-Klein, Special Assistant
                                                    Attorney General**
                                                    Office of the New York State Attorney General
                                                    28 Liberty Street
                                                    New York, NY 10005
                                                    (212) 416-8441
                                                    Joseph.Wardenski@ag.ny.gov

                                                    Attorneys for the State of New York

XAVIER BECERRA                                      MAURA HEALEY
Attorney General of California                      Attorney General of Massachusetts

Renu R. George*                                     By: /s/ Amanda Hainsworth
 Senior Assistant Attorney General                  Amanda Hainsworth, Assistant Attorney General*
Kathleen Boergers*                                  Kimberly A. Parr, Assistant Attorney General*
 Supervising Deputy Attorney General                Office of the Massachusetts Attorney General
                                                    One Ashburton Place, 18th Floor
By: /s/ Neli Palma                                  Boston, Massachusetts 02108
Neli N. Palma, Deputy Attorney General*             (617) 963-2618
Lily Weaver, Deputy Attorney General*               amanda.hainsworth@state.ma.us
Martine D’Agostino, Deputy Attorney General*
Office of the California Attorney General           Attorneys for the Commonwealth of
1300 I Street, Suite 125                            Massachusetts
P.O. Box 944255
Sacramento, CA 94244-2550
(916) 210-7522
Neli.Palma@doj.ca.gov

Attorneys for the State of California



                                               93
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 94 of 98




PHILIP J. WEISER                                      WILLIAM TONG
Attorney General of Colorado                          Attorney General
                                                      State of Connecticut
By: /s/ Eric R. Olson
Eric R. Olson, Solicitor General*                     By: /s/ Joshua Perry
Office of the Colorado Attorney General               Joshua Perry
1300 Broadway, 10th Floor                             Special Counsel for Civil Rights
Denver, CO 80203                                      Office of the Attorney General
(720) 508-6000                                        165 Capitol Avenue
eric.olson@coag.gov                                   Hartford, CT 06106
                                                      (860) 808-5372
Attorneys for the State of Colorado                   Joshua.perry@ct.gov

                                                      Attorneys for the State of Connecticut

KARL A. RACINE                                        KATHLEEN JENNINGS
Attorney General                                      Attorney General of Delaware
District of Columbia
                                                      By: /s/ Vanessa L. Kassab
By: /s/ Kathleen Konopka                              Christian Douglas Wright, Director of Impact
Kathleen Konopka                                      Litigation
Deputy Attorney General, Public Advocacy              Vanessa L. Kassab, Deputy Attorney General*
Division                                              Delaware Department of Justice
Office of the Attorney General for the District of    820 N. French Street, 5th Floor
Columbia                                              Wilmington, DE 19801
441 4th St., N.W. Suite 630S                          (302) 577-8600
Washington, DC 20001                                  Vanessa.Kassab@delaware.gov
(202) 724-6610
Kathleen.Konopka@dc.gov                               Attorneys for the State of Delaware

Attorneys for the District of Columbia

CLARE E. CONNORS                                      KWAME RAOUL
Attorney General of Hawaii                            Attorney General of the State of Illinois

By: /s/ Kalikoʻonalani D. Fernandes                   By: /s/ Joyce Otuwa
Kalikoʻonalani D. Fernandes, Deputy Solicitor         Joyce C. Otuwa, Assistant Attorney General*
General*                                              Office of the Illinois Attorney General
Office of the Hawaii Attorney General                 100 West Randolph Street, 11th Floor
425 Queen Street                                      Chicago, Illinois 60601
Honolulu, HI 96813                                    (312) 857-8386
(808) 586-1360                                        JOtuwa@atg.state.il.us
kaliko.d.fernandes@hawaii.gov
                                                      Attorney for the State of Illinois
Attorney for the State of Hawaii



                                                 94
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 95 of 98




AARON M. FREY                                    BRIAN E. FROSH
Attorney General of Maine                        Attorney General of Maryland

By: /s/ Susan P. Herman                          By: /s/ Kimberly S. Cammarata
Susan P. Herman*                                 Kimberly S. Cammarata*
Chief Deputy Attorney General                    Director, Health Education and Advocacy Unit
6 State House Station                            200 St. Paul Place
Augusta, ME 04333-0006                           Baltimore, MD 21202
(207) 626-8814                                   (410) 576-7038
susan.herman@maine.gov                           kcammarata@oag.state.md.us

Attorneys for Plaintiff State of Maine           Attorneys for the State of Maryland

DANA NESSEL                                      KEITH ELLISON
Attorney General of Michigan                     Attorney General of Minnesota

By: /s/ Toni L. Harris                           By: /s/ Megan J. McKenzie
Fadwa A. Hammoud*                                Megan J. McKenzie*
Solicitor General                                Assistant Attorney General
Toni L. Harris*                                  445 Minnesota Street, Suite 900
Tracy Van den Bergh*                             St. Paul, Minnesota 55101-2128
Assistant Attorneys General                      (651) 757-1405
Michigan Department of Attorney General          megan.mckenzie@ag.state.mn.us
P.O. Box 30758
Lansing, MI 48909                                Attorneys for Plaintiff State of Minnesota
(517) 335-7603
HammoudF1@michigan.gov
Harrist19@michigan.gov
VandenBerghT@michigan.gov

Attorneys for Plaintiff State of Michigan




                                            95
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 96 of 98




AARON D. FORD                                      GURBIR S. GREWAL
Attorney General                                   Attorney General of New Jersey
State of Nevada
                                                   Mayur P. Saxena, Assistant Attorney General
By: /s/ Heidi Parry Stern                          Melissa Medoway, Section Chief, Deputy Attorney
Heidi Parry Stern                                  General*
 Solicitor General
Craig A. Newby                                     By: /s/ Marie Soueid
 Deputy Solicitor General                          Marie Soueid, Deputy Attorney General
Office of the Nevada Attorney General              John T. Passante, Deputy Attorney General*
555 E. Washington Ave., Ste. 3900                  New Jersey Attorney General’s Office
Las Vegas, NV 89101                                Richard J. Hughes Justice Complex
HStern@ag.nv.gov                                   25 Market Street
                                                   Trenton, NJ 08625
Attorneys for the State of Nevada                  (609) 376-2564

                                                   Attorneys for Plaintiff State of New Jersey

HECTOR BALDERAS                                    JOSHUA H. STEIN
Attorney General of New Mexico                     Attorney General of North Carolina

By: /s/ Tania Maestas                              By: /s/ Sripriya Narasimhan
Tania Maestas*                                     Sripriya Narasimhan*
Chief Deputy Attorney General                      Deputy General Counsel
New Mexico Attorney General                        North Carolina Department of Justice
PO Drawer 1508                                     114 W. Edenton Street
Santa Fe, New Mexico 87504-1508                    Raleigh, NC 27603
(505) 490-4060                                     (919) 716-6421
tmaestas@nmag.gov                                  SNarasimhan@ncdoj.gov

Attorneys for Plaintiff State of New Mexico,    Attorneys for the State of North Carolina
by and through Attorney General Hector Balderas




                                              96
          Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 97 of 98




ELLEN F. ROSENBLUM                                   JOSH SHAPIRO
Attorney General of the State of Oregon              Attorney General
                                                     Commonwealth of Pennsylvania
By: /s/ Brian A. de Haan
Brian A. de Haan                                     By: /s/ Amber Sizemore
  Senior Assistant Attorney General                  Amber Sizemore, Deputy Attorney General*
Oregon Department of Justice                         Jacob Boyer, Deputy Attorney General*
100 SW Market Street                                 Pennsylvania Office of Attorney General
Portland, OR 97201                                   Strawberry Square, 14th Floor
(971) 673-3806                                       Harrisburg, PA 17120
brian.a.dehaan@doj.state.or.us                       (717) 705-6938
                                                     asizemore@attorneygeneral.gov
Attorneys for the State of Oregon                    jboyer@attorneygeneral.gov

                                                     Attorneys for the Commonwealth of Pennsylvania

PETER F. NERONHA                                     THOMAS J. DONOVAN, JR.
Attorney General of the State of Rhode Island        Attorney General of Vermont

By: /s/ Michael W. Field                             By: /s/ Benjamin Battles
Michael W. Field*                                    Benjamin Battles, Solicitor General
Assistant Attorney General                           Emily Adams, Assistant Attorney General
Rhode Island Office of Attorney General              Office of the Attorney General
150 South Main Street                                109 State Street
Providence, RI 02903                                 Montpelier, VT 05609-1001
(401) 274-4400 x 2380                                (802) 828-5500
mfield@riag.ri.gov                                   benjamin.battles@vermont.gov

Attorneys for State of Rhode Island                  Attorneys for the State of Vermont




                                                97
         Case 1:20-cv-05583-AKH Document 1 Filed 07/20/20 Page 98 of 98




MARK R. HERRING                                   JOSHUA L. KAUL
Attorney General of Virginia                      Attorney General of Wisconsin

By: /s/ Ryan S. Hardy                             By: /s/ Steven C. Kilpatrick
Ryan S. Hardy, Assistant Attorney General*        Steven C. Kilpatrick, Assistant Attorney General*
Office of the Attorney General of Virginia        Wisconsin Department of Justice
202 North 9th Street                              Post Office Box 7857
Richmond, Virginia 23219                          Madison, Wisconsin 53707-7857
(804) 786-0969                                    (608) 266-1792
rhardy@oag.state.va.us                            kilpatricksc@doj.state.wi.us

Attorneys for the Commonwealth of Virginia        Attorneys for State of Wisconsin



                                                  *Applications for pro hac vice admission forthcoming

                                                  ** Application for admission to SDNY forthcoming




                                             98
